Exhibit 10.1






--------------------------------------------------------------------------------



Published CUSIP Number:    46981MAH0
Revolving Commitment Tranche 1 CUSIP Number:    46981MAJ6
Revolving Commitment Tranche 2 CUSIP Number:    46981MAK3
$1,600,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 7, 2014
among
JACOBS ENGINEERING GROUP INC.,
and
CERTAIN SUBSIDIARIES
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
The Other L/C Issuers and Lenders Party Hereto,




BANK OF AMERICA, N.A.,
BNP PARIBAS and
WELLS FARGO BANK, N.A.
as Co-Syndication Agents


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and TD BANK, N.A.,
as Co-Documentation Agents


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Sole Book Manager


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP. and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers



--------------------------------------------------------------------------------


        

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page
ARTICLE I        DEFINITIONS AND ACCOUNTING TERMS     1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    31
1.03    Accounting Terms    32
1.04    Rounding    32
1.05    Exchange Rates; Currency Equivalents    32
1.06    Additional Alternative Currencies    33
1.07    Change of Currency    34
1.08    Times of Day    34
1.09    Letter of Credit Amounts    34
ARTICLE II        THE COMMITMENTS AND CREDIT EXTENSIONS    35
2.01    Committed Loans    35
2.02    Borrowings, Conversions and Continuations of Committed Loans    36
2.03    Letters of Credit    38
2.04    Swing Line Loans    49
2.05    Prepayments    52
2.06    Termination or Reduction of Commitments    53
2.07    Repayment of Loans    54
2.08    Interest        55
2.09    Fees        56
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate        56

2.11    Evidence of Debt    58
2.12    Payments Generally; Administrative Agent’s Clawback    58
2.13    Sharing of Payments by Lenders    60
2.14    Designated Borrowers    61
2.15    [Reserved]    63
2.16    Increase in Commitments    63
2.17    Cash Collateral    65
2.18    Defaulting Lenders    66





-i-
        
sf-3344711

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



ARTICLE III        TAXES, YIELD PROTECTION AND ILLEGALITY    68
3.01    Taxes        68
3.02    Illegality    74
3.03    Inability to Determine Rates    74
3.04    Increased Costs    75
3.05    Compensation for Losses    77
3.06    Mitigation Obligations; Replacement of Lenders    78
3.07    Survival    78
ARTICLE IV        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    79
4.01    Conditions of Initial Credit Extension    79
4.02    Conditions to all Credit Extensions    81
ARTICLE V        REPRESENTATIONS AND WARRANTIES    82
5.01    Existence, Qualification and Power; Compliance with Laws    82
5.02    Authorization; No Contravention    82
5.03    Governmental Authorization; Other Consents    82
5.04    Binding Effect    82
5.05    Financial Statements; No Material Adverse Effect    83
5.06    Litigation    83
5.07    No Default    83
5.08    Ownership of Property; Liens    83
5.09    Environmental Compliance    83
5.10    Insurance    84
5.11    Taxes        84
5.12    ERISA Compliance; Foreign Plans    84
5.13    Subsidiaries    85
5.14    Margin Regulations; Investment Company Act    85
5.15    Disclosure    85
5.16    Compliance with Laws    85
5.17    Taxpayer Identification Number; Other Identifying Information    86
5.18    Intellectual Property; Licenses, Etc    86
5.19    Foreign Obligor Representations    86







-ii-
        
sf-3344711

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





5.20    OFAC        87
5.21    Company’s Authority to Act    87
ARTICLE VI        AFFIRMATIVE COVENANTS    87
6.01    Financial Statements    87
6.02    Certificates; Other Information    88
6.03    Notices    90
6.04    Payment of Taxes and Claims    90
6.05    Preservation of Existence, Etc    90
6.06    Maintenance of Properties    91
6.07    Maintenance of Insurance    91
6.08    Compliance with Laws    91
6.09    Books and Records    91
6.10    Inspection Rights    91
6.11    Use of Proceeds and Letters of Credit    91
6.12    Approvals and Authorizations    92
6.13    Conditions Subsequent    92
ARTICLE VII        NEGATIVE COVENANTS    92
7.01    Liens        92
7.02    Investments    94
7.03    Indebtedness    95
7.04    Joint Ventures    96
7.05    Acquisitions    96
7.06    Fundamental Changes    97
7.07    Dispositions    97
7.08    Change in Nature of Business    97
7.09    Transactions with Affiliates    98
7.10    Use of Proceeds    98
7.11    Changes in Accounting    98
7.12    Financial Covenants    98
7.13    Sanctions    98
ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    99





-iii-
        
sf-3344711

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)







8.01    Events of Default    99
8.02    Remedies Upon Event of Default    101
8.03    Application of Funds    101
ARTICLE IX        ADMINISTRATIVE AGENT    102
9.01    Appointment and Authority    102
9.02    Rights as a Lender    103
9.03    Exculpatory Provisions    103
9.04    Reliance by Administrative Agent    104
9.05    Delegation of Duties    104
9.06    Resignation of Administrative Agent and L/C Issuers    105
9.07    Non-Reliance on Administrative Agent and Other Lenders    107
9.08    No Other Duties, Etc    107
9.09    Administrative Agent May File Proofs of Claim    107
ARTICLE X        MISCELLANEOUS    108
10.01    Amendments, Etc    108
10.02    Notices; Effectiveness; Electronic Communication    110
10.03    No Waiver; Cumulative Remedies; Enforcement    112
10.04    Expenses; Indemnity; Damage Waiver    113
10.05    Payments Set Aside    115
10.06    Successors and Assigns    115
10.07    Treatment of Certain Information; Confidentiality    120
10.08    Right of Setoff    121
10.09    Interest Rate Limitation    121
10.10    Counterparts; Integration; Effectiveness    122
10.11    Survival of Representations and Warranties    123
10.12    Severability    123
10.13    Replacement of Lenders    123
10.14    Governing Law; Jurisdiction; Etc    124
10.15    Waiver of Jury Trial    125
10.16    California Judicial Reference    126
10.17    No Advisory or Fiduciary Responsibility    126



-iv-
        
sf-3344711

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





10.18    Electronic Execution of Assignments and Certain Other Documents    126
10.19    Judgment Currency    127
10.20    USA PATRIOT Act    127
10.21    English Language    127
10.22    Amendment and Restatement    128



-v-
        
sf-3344711

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)



SCHEDULES
1.01    [Reserved]
1.02    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.03    Authorizations and Consents
5.09    Environmental Matters
5.12    ERISA Matters
5.13    Subsidiaries; Other Equity Investments
5.17
Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01    Existing Liens
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    [Reserved]
C    Swing Line Loan Notice
D    Note (Tranche 1 Loans)
E    Note (Tranche 2 Loans)
F    Compliance Certificate
G    Assignment and Assumption
H    Administrative Questionnaire
I    Company Guaranty
J    Designated Borrower Request and Assumption Agreement
K    Designated Borrower Notice
L    Opinion Matters
M    U.S. Tax Compliance Certificates









-vi-


        
sf-3344711

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 7, 2014, among Jacobs Engineering Group Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), each issuer of
letters of credit from time to time party hereto (collectively, the “L/C
Issuers” and individually, an “L/C Issuer”), and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.
This Agreement amends, restates, supersedes and replaces in its entirety the
Existing Credit Agreement, and is not intended to, and will not, act as a
novation of the Obligations and other indebtedness, liabilities and other
obligations thereunder.
The Company has requested that the L/C Issuers and the Tranche 1 Lenders provide
a multicurrency revolving credit facility (including a letter of credit
sub-facility) with a U.S. Dollar swing line subfacility (“Tranche 1”), and the
L/C Issuers and the Tranche 1 Lenders are willing to do so on the terms and
conditions set forth herein.
The Company has requested that the Tranche 2 Lenders provide a multicurrency
revolving credit facility (“Tranche 2”), and the Tranche 2 Lenders are willing
to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Company).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such

1    
sf-3344711

--------------------------------------------------------------------------------




currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify to the Company, the L/C
Issuers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
“Advance Funding Arrangements” means any arrangements requested by the Company
and acceptable to the Administrative Agent in its sole discretion for the
delivery of funds by Lenders to or for the account of the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Company on the Closing Date to fund Committed Loans of such Lenders on such
date.
“Advance Funding Documentation” means such deposit account documentation,
securities account agreements, custodial agreements, security agreements,
funding indemnities or other documentation as the Administrative Agent may
reasonably require in connection with Advance Funding Arrangements.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent/Arranger Fee Letter” means the letter agreement, dated December 19, 2013,
among the Company, the Administrative Agent and MLPFS.  
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Tranche 1 Commitments” means the Tranche 1 Commitments of all the
Tranche 1 Lenders.
“Aggregate Tranche 2 Commitments” means the Tranche 2 Commitments of all the
Tranche 2 Lenders.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of Euro, Sterling, Singapore dollars, Swedish
krona, Canadian dollars, Australian dollars and each other currency (other than
U.S. Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with U.S. Dollars.
“Alternative Currency Reserve” means the U.S. Dollar amount equal to (i) 5% of
Total Tranche 1 Outstandings denominated in Alternative Currencies, in the case
of Tranche 1, and (ii) 5% of Total Tranche 2 Outstandings, in the case of
Tranche 2.

2    
sf-3344711

--------------------------------------------------------------------------------




“Applicable Percentage” means (i) with respect to any Tranche 1 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Tranche 1 Commitments represented by such Tranche 1 Lender’s Tranche 1
Commitment at such time, and (ii) with respect to any Tranche 2 Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Tranche 2 Commitments represented by such Tranche 2 Lender’s Tranche 2
Commitment at such time, subject in each case to adjustment as provided in
Section 2.18. If the commitment of each Tranche 1 Lender to make Tranche 1 Loans
and the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Tranche 1 Commitments
have expired, then the Applicable Percentage of each Tranche 1 Lender shall be
determined based on the Applicable Percentage of such Tranche 1 Lender most
recently in effect, giving effect to any subsequent assignments; and if the
commitment of each Tranche 2 Lender to make Tranche 2 Loans has been terminated
pursuant to Section 8.02 or if the Aggregate Tranche 2 Commitments have expired,
then the Applicable Percentage of each Tranche 2 Lender shall be determined
based on the Applicable Percentage of such Tranche 2 Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Tranche 1 Lender is set forth opposite the name of such
Tranche 1 Lender on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Tranche 1 Lender becomes a party hereto, as applicable, and the
initial Applicable Percentage of each Tranche 2 Lender is set forth opposite the
name of such Tranche 2 Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Tranche 2 Lender becomes a party hereto, as
applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans

Eurocurrency Rate +
Base Rate Loans and Swing Line Loans

Base Rate +
Financial Credits
Performance Credits
1
≤1.25:1
0.100%
1.000%
0.625%
1.000%
0.000%
2
>1.25:1 but <1.75:1
0.150%
1.250%
0.750%
1.250%
0.250%
3
>1.75:1 but <2.25:1
0.200%
1.375%
0.875%
1.375%
0.375%
4
>2.25:1
0.250%
1.500%
1.000%
1.500%
0.500%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date on

3    
sf-3344711

--------------------------------------------------------------------------------




which a Compliance Certificate is delivered (or required to be delivered)
following the fiscal period ending March 31, 2014 shall be determined based upon
Pricing Level 1.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicable Tranche 1 Percentage” means with respect to any Tranche 1 Lender at
any time, such Tranche 1 Lender’s Applicable Percentage at such time.
“Applicable Tranche 2 Percentage” means with respect to any Tranche 2 Lender at
any time, such Tranche 2 Lender’s Applicable Percentage at such time.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Appropriate Lender” means, at any time, (a) with respect to any of the
Tranche 1 Loans or Tranche 2 Loans, a Tranche 1 Lender or a Tranche 2 Lender,
respectively, at such time, (b) with respect to the Letters of Credit, if any
Letters of Credit have been issued or are outstanding hereunder, the Tranche 1
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant hereto, the
Tranche 1 Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of MLPFS, BNPPSC and WFS.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease, and (c) in respect of any Permitted
Securitization, an amount equal to (i) the outstanding principal amount of
Indebtedness incurred at such time by the Securitization Subsidiary, or (ii) if
the Securitization Subsidiary has incurred no such Indebtedness, the unrecovered
purchase price of all Permitted Receivables (or interest therein) sold or
transferred

4    
sf-3344711

--------------------------------------------------------------------------------




by such Securitization Subsidiary to the conduit entity or other receivables
credit provider relating to such Permitted Securitization.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 27, 2013,
and the related consolidated statements of earnings, shareholders’ equity and
cash flows for such fiscal year of the Company and its Subsidiaries, including
the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Tranche 1 Commitments or Aggregate Tranche 2 Commitments, as the case
may be, pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuers
to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in U.S. Dollars.
“BNP” means BNP Paribas.
“BNPPSC” means BNP Paribas Securities Corp. in its capacity as a joint lead
arranger.
“BoW” means Bank of the West.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in U.S. Dollars is located and:

5    
sf-3344711

--------------------------------------------------------------------------------




(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in U.S. Dollars, any fundings, disbursements, settlements
and payments in U.S. Dollars in respect of any such Eurocurrency Rate Loan, or
any other dealings in U.S. Dollars to be carried out pursuant to this Agreement
in respect of any such Eurocurrency Rate Loan, means any such day that is also a
London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than U.S. Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than U.S. Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than U.S. Dollars or
Euro, or any other dealings in any currency other than U.S. Dollars or Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuers shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“CFC” means a controlled foreign corporation (as that term is defined in
Section 957(a) of the Code).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any

6    
sf-3344711

--------------------------------------------------------------------------------




successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
related events by which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of 35% or more of the equity securities of such Person ordinarily
entitled to vote for members of the board of directors or equivalent governing
body of such Person, on a fully-diluted basis.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, the sum of its Tranche 1 Commitment and
its Tranche 2 Commitment.
“Committed Borrowing” means a Tranche 1 Borrowing or a Tranche 2 Borrowing.
“Committed Loan” means a Tranche 1 Loan or a Tranche 2 Loan.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Amended and Restated Guaranty made by the Company
in favor of the Administrative Agent, the L/C Issuers and the Lenders,
substantially in the form of Exhibit I.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, the Company’s Consolidated Net
Income, plus (a) Consolidated Interest Charges, (b) tax expense, and
(c) depreciation and amortization of intangibles. For purposes of this
definition only, Consolidated Net Income shall be calculated excluding any
(i) extraordinary gains and extraordinary losses, (ii) non-cash restructuring
charges, but only to the extent that no cash payments will be made (or required
to be made) in a future period in respect of such non-cash restructuring
charges, and (iii) non-cash impairment charges; provided, however, that solely
for the purpose of the computations of the Consolidated Leverage Ratio, if

7    
sf-3344711

--------------------------------------------------------------------------------




there has occurred an Acquisition during the relevant period, Consolidated
EBITDA shall be calculated, at the option of the Company, on a pro forma basis
in accordance with the SEC pro forma reporting rules under the Securities
Exchange Act of 1934, as if such Acquisition occurred on the first day of the
applicable period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and the outstanding
principal amount of all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments (except as provided below), (d) all obligations in
respect of the deferred purchase price of property or services (other than
(i) trade accounts payable and accrued liabilities incurred in the ordinary
course of business, (ii) deferred compensation and (iii) any contingent earn-out
obligation related to an Acquisition or Investment permitted hereunder),
(e) Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Securitizations, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Company or any
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Company or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Company or such Subsidiary;
provided that for purposes of determining compliance with Section 7.12(b),
“Consolidated Funded Indebtedness” shall include the aggregate undrawn stated
amount of all Financial Credits and all payment and reimbursement obligations
due in respect thereof; provided further that for purposes of determining the
Applicable Rate, “Consolidated Funded Indebtedness” shall exclude the aggregate
undrawn stated amount of any Financial Credits but shall include all payment and
reimbursement obligations due in respect thereof; and provided further that
“Consolidated Funded Indebtedness” shall exclude the aggregate undrawn stated
amount of all Performance Credits, performance-based bank guarantees and
performance-based surety bonds, but shall include all payment and reimbursement
obligations due in respect thereof.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, all interest expense in such period
determined in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
for which the Company has delivered financial statements pursuant to
Section 6.01(a) or (b).
“Consolidated Net Income” means, for any period, the consolidated net income of
the Company as determined in accordance with GAAP.
“Consolidated Net Worth” means, as of any date of determination, Shareholders’
Equity minus any amounts attributable to preferred stock that is mandatorily
redeemable, or redeemable

8    
sf-3344711

--------------------------------------------------------------------------------




at the option of the holder thereof, at any time prior to the date that is one
year after the Maturity Date.
“Consolidated Tangible Assets” means, as of any date of determination, the
Company’s consolidated assets that are considered to be tangible assets under
GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than
Tranche 2 Loans and Letter of Credit Fees, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, (b) when used with respect to Tranche 2 Loans, an interest rate equal to
the interest rate (including any Applicable Rate) otherwise applicable to such
Loan plus 2% per annum, and (c) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect with respect to its
obligations hereunder (unless such writing or public statement relates to such
Lender’s

9    
sf-3344711

--------------------------------------------------------------------------------




obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or with
respect to its obligations under other agreements generally in which it commits
to extend credit (unless such public statement of non-compliance is due to the
applicable debtor’s breach thereunder as a result of such Lender’s good faith
dispute with respect to its obligations thereunder), (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury regulations Section 301.7701‑3.

10    
sf-3344711

--------------------------------------------------------------------------------




“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

11    
sf-3344711

--------------------------------------------------------------------------------




“Escalating Credit” means a Letter of Credit which provides for a stated amount
that automatically increases from time to time in accordance with its terms.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    With respect to any Credit Extension:
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the first day of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent) (or if such day is not a Business Day, then on the immediately preceding
Business Day) with a term equivalent to such Interest Period;
(iii) denominated in Australian dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(iv) denominated in Singapore dollars, the rate per annum equal to the Singapore
Interbank Offered Rate (“SIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 11:00 a.m. (Singapore time) on the Rate Determination Date with a
term equivalent to such Interest Period;
(v) denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate (“STIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the

12    
sf-3344711

--------------------------------------------------------------------------------




Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the Rate Determination Date with a term equivalent to such
Interest Period;
(ix) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06 (a); and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in U.S. Dollars or in an Alternative Currency. All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means each (a) CFC, (b) Foreign Holding Company,
(c) Disregarded Entity all or substantially all of the assets of which are
comprised of Equity Interests in one or more CFCs, and (d) Subsidiary that is
organized under the laws of the United States or a political subdivision thereof
and that is owned directly or indirectly by a Subsidiary that is not organized
under the laws of the United States or a political subdivision thereof.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure

13    
sf-3344711

--------------------------------------------------------------------------------




to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 29, 2012, among the Company, the Designated Borrowers party thereto, and
the Agents, L/C Issuers, Swing Line Lenders and Lenders party thereto, as
amended by those certain Designated Borrower Request and Assumption Agreements,
each dated as of July 25, 2012, pursuant to which Jacobs France S.A.S. and
Jacobs Engineering España, S.L. acceded to such Credit Agreement, and that
certain Commitment Increase Request Letter dated July 6, 2012, and signed by the
Company, pursuant to which the Aggregate Tranche 1 Commitments were increased to
$145,000,000.
“Existing Letters of Credit” means the standby letters of credit listed on
Schedule 1.02.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means the Agent/Arranger Fee Letter, the Upfront Fee Letter, any
Issuer Fee Letters and any other fee letters (if any) in favor of any of the
Arrangers that have been executed in connection with this Agreement.
“Financial Credit” means a letter of credit used directly or indirectly to cover
a default in payment of any financial contractual obligation of the Company and
its Subsidiaries, including insurance-related obligations and payment
obligations under specific contracts in respect of Indebtedness undertaken by
the Company or any Subsidiary, and any letter of credit issued in favor of a
bank or other surety who in connection therewith issues a guarantee or similar
undertaking, performance bond, surety bond or other similar instrument that
covers a default in payment of any such financial contractual obligations, that
is classified as a financial standby letter of credit by the FRB or by the OCC.
“FLOC Obligations” means, as at any date of determination, L/C Obligations in
respect of Financial Credits.
“FLOC Sublimit” means an amount equal to U.S.$300,000,000. The FLOC Sublimit is
part of, and not in addition to, the Aggregate Tranche 1 Commitments.

14    
sf-3344711

--------------------------------------------------------------------------------




“Foreign Holding Company” means any Subsidiary organized under the laws of the
United States or a political subdivision thereof all or substantially all of the
assets of which are comprised of Equity Interests in one or more CFCs.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Subsidiaries which is mandated or governed by any Laws of any
Governmental Authority other than the United States or a state thereof.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the Outstanding Amount of all outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Tranche 1 Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Tranche 1 Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States that
are applicable to the circumstances as of the date of determination,
consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase

15    
sf-3344711

--------------------------------------------------------------------------------




or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or reasonable indemnity
obligations in effect on the Closing Date or otherwise entered into in the
ordinary course of business, including in connection with any acquisition or
Disposition of assets or incurrence of Indebtedness or other obligations, in any
case to the extent permitted under this Agreement. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Increase Effective Date” has the meaning specified in Section 2.16.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (except as otherwise provided below):
(a)    the principal amount of all obligations of such Person for borrowed money
and the principal amount of all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (except as provided below);
(c)    net obligations of such Person under any Swap Contract (only to the
extent such net obligations result in a liability under GAAP);
(d)    all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable and accrued liabilities incurred
in the ordinary course of business, (ii) deferred compensation and (iii) any
contingent earn-out obligation related to an Acquisition or Investment permitted
hereunder);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales

16    
sf-3344711

--------------------------------------------------------------------------------




or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
(f)    Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations and Permitted Securitizations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  For all purposes hereof (other than in
respect of undrawn Financial Credits in determining compliance with Section 7.03
as further provided below), the Indebtedness of any Person shall exclude (x) the
aggregate undrawn stated amount of all Financial Credits (but shall include all
payment and reimbursement obligations due in respect thereof) and (y) the
aggregate undrawn stated amount of all Performance Credits, performance-based
bank guarantees and performance-based surety bonds and all payment and
reimbursement obligations due in respect thereof (but shall include all payment
and reimbursement obligations due in respect thereof). For purposes of
determining compliance with Section 7.03 the Indebtedness of any Person shall
(I) include the aggregate undrawn stated amount of all Financial Credits and all
payment and reimbursement obligations due in respect thereof and (II) exclude
all undrawn stated amounts of all Performance Credits, performance-based bank
guarantees and performance-based surety bonds, but shall include all payment and
reimbursement obligations due in respect thereof.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insolvent Domestic Subsidiary Limit” means, at any time, any of the following:
(i) the sum of the revenues of all Insolvent Domestic Subsidiaries (based, in
each case, upon the twelve-month period ended prior to the date on which any
such Subsidiary became an Insolvent Domestic Subsidiary) equals or exceeds five
percent (5%) or more of the Company’s consolidated total revenue for the
twelve-month period ending at the end of the fiscal quarter immediately
preceding the date of calculation; or (ii) the sum of the contribution of all
Insolvent Domestic Subsidiaries (based, in each case, upon the contribution of
each such Insolvent Domestic Subsidiary in the four fiscal quarters immediately
preceding the date on which any such Subsidiary became an Insolvent Domestic
Subsidiary) to the Company’s Consolidated EBITDA equals or exceeds five percent
(5%) of the Company’s Consolidated EBITDA for the four fiscal quarters
immediately preceding the date of calculation; or (iii) the sum of the net book
value of the assets of all Insolvent Domestic Subsidiaries, (determined, in each
case, as of the end of the fiscal quarter immediately preceding

17    
sf-3344711

--------------------------------------------------------------------------------




the date on which any such Subsidiary became an Insolvent Domestic Subsidiary)
equals or exceeds five percent (5%) or more of the Company’s net book value of
total assets as of the end of the fiscal quarter immediately preceding the date
of calculation, in each case, based upon the Company’s most recent annual or
quarterly financial statements delivered to the Administrative Agent under
Section 6.01. As used in this definition, “Insolvent Domestic Subsidiary” means
each Domestic Subsidiary of the Company which, after the Closing Date,
(A) instituted, or consented to the institution of any proceeding under any
Debtor Relief Law, or made an assignment for the benefit of creditors, or
applied for or consented to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer was appointed without the application or consent of such Subsidiary and
the appointment continued undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Subsidiary or to all
or any material part of its property was instituted without the consent of such
Subsidiary and continued undismissed or unstayed for 60 calendar days, or an
order for relief was entered in any such proceeding, or (B) (x) became unable or
admitted in writing its inability or failed generally to pay its debts as they
became due, or (y) any writ or warrant of attachment or execution or similar
process was issued or levied against all or any material part of the property of
any such Person and was not released, vacated or fully bonded within 30 days
after its issue or levy.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week, or one,
two, three or six months, thereafter (in each case, subject to availability), as
selected by the Company in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.

18    
sf-3344711

--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person. For purposes of covenant compliance, the amount of any
Investment in another Person shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less the amount of cash distributions received by such Person from
the Person in which such Investment was made.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit issued by any L/C
Issuer, the Letter of Credit Application, and any other document, agreement and
instrument entered into by such L/C Issuer and the Company (or any Subsidiary)
or in favor of such L/C Issuer and relating to such Letter of Credit.
“Issuer Fee Letters” means (i) as to Bank of America, the Agent/Arranger Fee
Letter and (ii) as to any other L/C Issuer, any letter agreement or other
document, agreement or instrument setting forth the agreement between the
Company and such L/C Issuer relating to the fronting fee payable to such L/C
Issuer pursuant to Section 2.03(i).
“Issuer Sublimit” has the meaning specified in Section 2.03(l)(ii).
“Jacobs Nederland” means Jacobs Nederland B.V.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Tranche 1 Lender, such Tranche 1
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Tranche 1 Percentage. All L/C Advances shall be denominated in
U.S. Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Tranche 1 Borrowing. All L/C Borrowings shall be denominated in
U.S. Dollars.

19    
sf-3344711

--------------------------------------------------------------------------------




“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means each of Bank of America, BNP, Wells Fargo, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and any other Lender designated as an L/C Issuer by
the Company with the consent of such Lender and the Administrative Agent as
provided herein, in its capacity as issuer of any Letter of Credit hereunder, or
any successor or additional issuer of any Letter of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes a Lender in its capacity as an L/C Issuer, as
Tranche 1 Lender, as Tranche 2 Lender and (in the case of Bank of America) as
Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, or such Affiliate of any Lender as such Lender may from
time to time notify the Company and the Administrative Agent as provided in
Section 2.02(f).
“Letter of Credit” means any standby letter of credit issued hereunder that is a
Permitted Credit and shall include the Existing Letters of Credit. Letters of
Credit may be issued in U.S. Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means U.S. Dollars, Euro and Sterling, in each case as
long as there is a published LIBOR rate with respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

20    
sf-3344711

--------------------------------------------------------------------------------




preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17,
the Fee Letters and the Company Guaranty.
“Loan Parties” means, collectively, the Company and each Designated Borrower.
“London Banking Day” means any day on which dealings in U.S. Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.
“Material Subsidiary” means, at any time during any fiscal year of the Company,
a Subsidiary of the Company that: (i) has revenues which constitute five percent
(5%) or more of the Company’s total revenue; or (ii) contributes at least five
percent (5%) to the Company’s Consolidated EBITDA; or (iii) has assets the net
book value of which constitutes five percent (5%) or more of the Company’s net
book value of total assets, in each case, based upon the Company’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.
“Maturity Date” means February 7, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its capacity
as joint lead arranger and sole book manager.

21    
sf-3344711

--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“New Tranche 1 Lender” has the meaning specified in Section 10.22(b).
“New Tranche 2 Lender” has the meaning specified in Section 10.22(b).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to the Borrowers, substantially in the form
of Exhibit D (in the case of Tranche 1 Loans) and Exhibit E (in the case of
Tranche 2 Loans).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OCC” means the U.S. Office of the Comptroller of the Currency
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable

22    
sf-3344711

--------------------------------------------------------------------------------




Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
U.S. Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (ii) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (iii) with respect to any L/C Obligations on
any date, the U.S. Dollar Equivalent amount of the aggregate outstanding amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Company of Unreimbursed Amounts or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date. For purposes of this definition, the portion of the L/C Obligations
in respect of the undrawn stated amount of any Escalating Credits shall be
deemed to be the maximum aggregate amount available to be drawn under such
Escalating Credits (after giving effect to all increases).
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the applicable L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.  
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).

23    
sf-3344711

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Performance Credit” means a letter of credit used directly or indirectly to
cover a default in the performance of any non-financial or commercial
obligations of the Company or any Subsidiary under specific contracts, and any
letter of credit issued in favor of a bank or other surety who in connection
therewith issues a guarantee or similar undertaking, performance bond, surety
bond or other similar instrument that covers a default of any such performance
obligations, that is classified as a performance standby letter of credit by the
FRB and by the OCC.
“Permitted Acquisition” means any Acquisition that conforms to the following
requirements: (a) the assets, Person, division or line of business to be
acquired is in a similar or complementary or ancillary or related line of
business as the Company, or a reasonable extension thereof, (b) all transactions
related to such Acquisition shall be consummated in accordance in all material
respects with applicable Law, (c) at the time of the first public announcement
of an offer relating thereto, such Acquisition has been approved by the board of
directors or equivalent governing body of the acquiree, (d) the board of
directors or equivalent governing body of the acquiree has not at any time
notified the Company that it opposes such action or, if it had done so, such
opposition has been withdrawn, and (e) immediately after giving effect to such
Acquisition: (i) no Default shall have occurred and be continuing or would
result therefrom and (ii) the Company shall be in compliance with the financial
covenants set forth in Section 7.12 on a pro forma basis as of the last day of
the fiscal quarter most recently ended.
“Permitted Credit” means a letter of credit that is a Financial Credit or a
Performance Credit and shall not include any “direct pay” letter of credit or
any letter of credit which contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder.
“Permitted Liens” has the meaning specified in Section 7.01.
“Permitted Receivables” means accounts receivable (including notes, chattel
paper, accounts, instruments and general intangibles consisting of rights to
payment) generated by the

24    
sf-3344711

--------------------------------------------------------------------------------




Company or any of its Subsidiaries (each, an “originator”) in the ordinary
course of business, together with any guarantees, insurance, letters of credit,
collateral, service contracts and other agreements associated with any account
receivable, the interest of the originator in the inventory and goods, including
returned or repossessed inventory or goods, if any, the sale, financing or lease
of which gave rise to an account receivable, the interest of the Securitization
Subsidiary in the agreement with the originator pursuant to which such
Securitization Subsidiary purchased such accounts receivable, and other
ancillary rights of the originator arising in connection with the transaction
giving rise to such accounts receivable and all business records relating
thereto.
“Permitted Securitization” means (a) transfers constituting sales under GAAP, in
respect of which a customary true-sale opinion has been given by independent
counsel, to a Securitization Subsidiary of Permitted Receivables by the
applicable originator; and (b) if applicable, the incurrence by the
Securitization Subsidiary of Attributable Indebtedness to a conduit entity or
other receivables credit provider secured by a Lien on any or all of the assets
of such Securitization Subsidiary.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

25    
sf-3344711

--------------------------------------------------------------------------------




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Required Tranche 1 Lenders” means, at any time, Tranche 1 Lenders having Total
Tranche 1 Credit Exposures representing more than 50% of the Total Tranche 1
Credit Exposures of all Tranche 1 Lenders. The Total Tranche 1 Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Tranche 1
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Tranche 1 Lender
shall be deemed to be held by the Tranche 1 Lender that is the Swing Line Lender
or L/C Issuer, as the case may be, in making such determination.
“Required Tranche 2 Lenders” means, at any time, Tranche 2 Lenders having Total
Tranche 2 Credit Exposures representing more than 50% of the Total Tranche 2
Credit Exposures of all Tranche 2 Lenders. The Total Tranche 2 Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Tranche 2
Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of a Loan Party and, solely for purposes of the delivery of incumbency
certificates (or other certificates of Foreign Obligors evidencing the identity,
authority and capacity of each Responsible Officer) pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party, and, with respect to
each Foreign Obligor organized in a foreign jurisdiction in which directors are
generally authorized under applicable Law to execute agreements, a director
thereof. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

26    
sf-3344711

--------------------------------------------------------------------------------




“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine, (in
respect of any Tranche 1 Loans) the Required Tranche 1 Lenders shall require or
(in respect of any Tranche 2 Loans) the Required Tranche 2 Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by any
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Closing Date, and (v) such additional dates as the
Administrative Agent or any L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving Credit Exposure” means, (i) as to any Tranche 1 Lender at any time,
the aggregate Outstanding Amount at such time of its Tranche 1 Loans and the
aggregate Outstanding Amount of such Lender’s participation in L/C Obligations
and Swing Line Loans at such time, and (ii) as to any Tranche 2 Lender at any
time, the aggregate Outstanding Amount at such time of its Tranche 2 Loans.
“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars or Canadian dollars, immediately available funds, and (b) with respect
to disbursements and payments in any other Alternative Currency, same day or
other funds as may be determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.
“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securitization Subsidiary” means a wholly-owned Subsidiary of the Company
created solely for purposes of effectuating a Permitted Securitization, the
activities and assets of which are limited solely to such purpose and assets,
and the Organization Documents of which contain customary bankruptcy – remote
provisions.
“Shareholders’ Equity” means, as of any date of determination, total
consolidated shareholders’ equity of the Company as of that date determined in
accordance with GAAP.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

27    
sf-3344711

--------------------------------------------------------------------------------




“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 8:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

28    
sf-3344711

--------------------------------------------------------------------------------




“SWIFT” has the meaning specified in Section 2.03(f).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C.
“Swing Line Sublimit” means an amount equal to the lesser of (a) U.S.$50,000,000
and (b) the Aggregate Tranche 1 Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Tranche 1 Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means U.S.$100,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Tranche 1 Credit Exposure” means, as to any Tranche 1 Lender at any time,
the unused Tranche 1 Commitments and Revolving Credit Exposure of such Tranche 1
Lender at such time.
“Total Tranche 2 Credit Exposure” means, as to any Tranche 2 Lender at any time,
the unused Tranche 2 Commitments and Revolving Credit Exposure of such Tranche 2
Lender at such time.
“Total Tranche 1 Outstandings” means the aggregate Outstanding Amount of all
Tranche 1 Loans, all Swing Line Loans and all L/C Obligations.

29    
sf-3344711

--------------------------------------------------------------------------------




“Total Tranche 2 Outstandings” means the aggregate Outstanding Amount of all
Tranche 2 Loans.
“Tranche” means Tranche 1 or Tranche 2, as the context may require.
“Tranche 1 Borrowing” means a borrowing consisting of simultaneous Tranche 1
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Tranche 1
Lenders pursuant to Section 2.01.
“Tranche 1 Commitment” means, as to each Tranche 1 Lender, its obligation to
(a) make Tranche 1 Loans to the Borrowers pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the U.S. Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment, holding Tranche 1
Loans or holding participations in any L/C Obligations or Swing Line Loans and,
as the context requires, includes a Tranche 1 Lender in its capacity as an L/C
Issuer and (in the case of Bank of America) as Swing Line Lender.
“Tranche 1 Loan” has the meaning specified in Section 2.01(a).
“Tranche 2 Borrowing” means a borrowing consisting of simultaneous Tranche 2
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Tranche 2
Lenders pursuant to Section 2.01.
“Tranche 2 Commitment” means, as to each Tranche 2 Lender, its obligation to
make Tranche 2 Loans to the Borrowers pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the U.S.
Dollar amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment or holding
Tranche 2 Loans.
“Tranche 2 Loan” has the meaning specified in Section 2.01(b).
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UK Borrowers” means each Borrower or Designated Borrower that is incorporated,
organized or formed under the laws of England and Wales.
“United States” and “U.S.” mean the United States of America.

30    
sf-3344711

--------------------------------------------------------------------------------




“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Upfront Fee Letter” means the letter agreement, dated December 19, 2013, among
the Company, Bank of America, MLPFS, BNP, BoW, BNPPS, Wells Fargo and WFS.
“U.S. Dollar”, “Dollar,” “U.S.$” and “$” mean lawful money of the United States.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of U.S. Dollars
with such Alternative Currency.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, N.A.
“WFS” means Wells Fargo Securities, LLC in its capacity as a joint lead
arranger.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall

31    
sf-3344711

--------------------------------------------------------------------------------




be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, amount, measurement or requirement set forth
in any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio, amount, measurement or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio, amount, measurement or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
amount, measurement or requirement made before and after giving effect to such
change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the applicable L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating U.S. Dollar Equivalent amounts
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of

32    
sf-3344711

--------------------------------------------------------------------------------




such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than U.S. Dollars)
for purposes of the Loan Documents shall be such U.S. Dollar Equivalent amount
as so determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in U.S. Dollars, but such
Committed Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such U.S. Dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto
1.06    Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made by the Lenders and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than U.S. Dollars) that is readily available and freely
transferable and convertible into U.S. Dollars. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit by
any L/C Issuer, such request shall be subject to the approval of the
Administrative Agent and such L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
9:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit by any L/C Issuer,
such L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 8:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(c)    Any failure by a Lender or any L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal

33    
sf-3344711

--------------------------------------------------------------------------------




by such Lender or such L/C Issuer, as the case may be, to permit Eurocurrency
Rate Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the applicable
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company. Any specified currency of an Existing Letter of Credit that is neither
U.S. Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.
1.07    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the U.S. Dollar Equivalent of the maximum stated
amount of such Letter of Credit

34    
sf-3344711

--------------------------------------------------------------------------------




after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
ARTICLE II    

THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. (d) Subject to the terms and conditions set forth
herein, each Tranche 1 Lender severally agrees to make loans (each such loan, a
“Tranche 1 Loan”) to the Company, and to any other Borrower designated to
receive Tranche 1 Loans hereunder, in U.S. Dollars or in one or more Alternative
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Tranche 1 Lender’s Tranche 1 Commitment; provided, however, that after
giving effect to any Tranche 1 Borrowing, (i) the Total Tranche 1 Outstandings
shall not exceed the Aggregate Tranche 1 Commitments and (ii) the Revolving
Credit Exposure of any Tranche 1 Lender shall not exceed such Tranche 1 Lender’s
Tranche 1 Commitment; and provided further that (i) the availability of the
Aggregate Tranche 1 Commitments at any time for the making of any Tranche 1
Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve (if any) applicable to Tranche 1, and (ii) in
determining the availability of the Aggregate Tranche 1 Commitments hereunder
with respect to any Escalating Credits issued or outstanding hereunder, the
Aggregate Tranche 1 Commitments will be deemed to be utilized in respect of such
Escalating Credits in the aggregate amount equal to the maximum aggregate amount
available to be drawn under all such Escalating Credits (after giving effect to
all increases). Within the limits of each Tranche 1 Lender’s Tranche 1
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Tranche 1 Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
(b)    Subject to the terms and conditions set forth herein (including
Section 2.14), each Tranche 2 Lender severally agrees to make loans (each such
loan, a “Tranche 2 Loan”) to the Company, and to any other Borrower designated
to receive Tranche 2 Loans hereunder, in U.S. Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Tranche 2 Lender’s Tranche 2 Commitment;
provided, however, that after giving effect to any Tranche 2 Borrowing, (i) the
Total Tranche 2 Outstandings shall not exceed the Aggregate Tranche 2
Commitments, and (ii) the Revolving Credit Exposure of any Tranche 2 Lender
shall not exceed such Tranche 2 Lender’s Tranche 2 Commitment; and provided
further that (i) the availability of the Aggregate Tranche 2 Commitments at any
time for the making of any Tranche 2 Loans shall be reduced by the amount of the
Alternative Currency Reserve applicable to Tranche 2. Within the limits of each
Tranche 2 Lender’s Tranche 2 Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Tranche 2 Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(c)    Notwithstanding the foregoing, the sum of the Total Tranche 1
Outstandings and Total Tranche 2 Outstandings of Jacobs Nederland at any time
outstanding shall not exceed

35    
sf-3344711

--------------------------------------------------------------------------------




$1,100,000,000 in the aggregate, until such Borrower has provided to the
Administrative Agent evidence in form and substance satisfactory to the
Administrative Agent, that such Borrower has received all necessary approvals
and consents for borrowings in excess of $1,100,00,000, including positive
approval from Works Council Netherlands with regard to such increased amount.
2.02    Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 9:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in U.S. Dollars or of any conversion of Eurocurrency Rate Loans
denominated in U.S. Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of U.S.$1,000,000 or a whole multiple of U.S.$500,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of U.S.$500,000
or a whole multiple of U.S.$100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other (in the case of Committed Loans), or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted (in the case of Committed Loans), (v) if applicable,
the duration of the Interest Period with respect thereto, (vi) the currency of
the Committed Loans to be borrowed (in the case of Committed Loans), and
(vii) if applicable, the Designated Borrower. If the Company fails to specify a
currency in a Committed Loan Notice requesting a Committed Borrowing, then the
Committed Loans so requested shall be made in U.S. Dollars. If the Company fails
to specify a Type of Committed Loan in a Committed Loan Notice requesting a
Committed Borrowing, or if the Company fails to give a timely notice requesting
a conversion or continuation in any Committed Loan Notice, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Company requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed

36    
sf-3344711

--------------------------------------------------------------------------------




Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice in respect of any Committed
Loans, the Administrative Agent shall promptly notify each Appropriate Lender of
the amount (and currency) of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than U.S.
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Appropriate Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 10:00
a.m., in the case of any Committed Loan denominated in U.S. Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice or, as to Loans to be made
on the Closing Date as to which Advance Funding Arrangements are in effect, in
accordance with the terms thereof. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Company or the other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in U.S. Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, (i) no Tranche 1
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in U.S. Dollars or any Alternative Currency) without the consent of the
Required Tranche 1 Lenders, and the Required Tranche 1 Lenders may demand that
any or all of the then outstanding Tranche 1 Loans constituting Eurocurrency
Rate Loans denominated in an Alternative Currency be prepaid, or redenominated
into U.S. Dollars in the amount of the U.S. Dollar Equivalent thereof, on the
last day of the then current Interest Period with respect thereto, (ii) no
Tranche 2 Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in U.S. Dollars or any Alternative Currency) without the
consent of the Required Tranche 2 Lenders, and the Required Tranche 2 Lenders
may demand that any or all of the then outstanding Tranche 2 Loans constituting
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into U.S. Dollars in the amount of the U.S. Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the

37    
sf-3344711

--------------------------------------------------------------------------------




Administrative Agent shall notify the Company and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen Interest Periods in
effect with respect to Committed Loans.
(f)    Each Lender may, at its option, make any Borrowings available to a
Designated Borrower that is a Foreign Obligor by causing an Affiliate of such
Lender to make such Borrowings available; provided that any exercise of such
option shall not affect the obligation of such Designated Borrower to repay such
Borrowings in accordance with the terms of this Agreement.  Additionally, (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Tranche 1 Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in U.S. Dollars or in one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Tranche 1 Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Tranche 1 Outstandings shall not
exceed the Aggregate Tranche 1 Commitments, (y) the Revolving Credit Exposure of
any Tranche 1 Lender shall not exceed such Tranche 1 Lender’s Tranche 1
Commitment, and (z) the Outstanding Amount of the FLOC Obligations shall not
exceed the FLOC Sublimit; and provided further that (i) the availability of the
Aggregate Tranche 1 Commitments at any time for the making of any Tranche 1
Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve (if any) applicable to Tranche 1, (ii) in
determining the availability of the Aggregate Tranche 1 Commitments hereunder
with respect to any Escalating Credits issued or outstanding hereunder, the
Aggregate Tranche 1 Commitments will be deemed to be utilized in respect of such
Escalating Credits in the aggregate amount equal to the maximum aggregate amount
available to be drawn under all such Escalating Credits (after giving effect to
all increases) and (iii) the additional limitations, if any, with respect to
Jacobs Nederland set forth in Section 2.01(c) shall also apply. Each request by
the Company for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Company

38    
sf-3344711

--------------------------------------------------------------------------------




that the L/C Credit Extension so requested complies with the conditions set
forth in the provisos to the preceding sentence. Within the foregoing limits and
the respective Issuer Sublimits from time to time in effect, and subject to the
terms and conditions hereof, the Company’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof. The Company certifies that Schedule 1.02 accurately and completely sets
forth the Existing Letters of Credit.
(ii)    No L/C Issuer shall issue any Letter of Credit if the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Tranche 1 Lenders have approved such expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than
U.S.$500,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than U.S.
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Tranche 1 Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such

39    
sf-3344711

--------------------------------------------------------------------------------




Tranche 1 Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;
(G)    the aggregate Outstanding Amount of all Letters of Credit issued by such
L/C Issuer would exceed such L/C Issuer’s Issuer Sublimit; or
(H)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if (A) such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof, or (B) such L/C Issuer has received written notice
from any Tranche 1 Lender, the Administrative Agent or the Company, on or prior
to the Business Day prior to the requested date of issuance or amendment of such
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, directing such L/C Issuer not to permit such
reinstatement.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Tranche 1 Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
such L/C Issuer. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 9:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent

40    
sf-3344711

--------------------------------------------------------------------------------




and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) whether such Letter of Credit will be an
Escalating Credit, and if so, the maximum stated amount of such Letter Credit
after giving effect to all increases; (I) the Person whose obligations are
supported thereby (in the case of a Letter of Credit supporting the obligations
of a Subsidiary); and (J) such other matters as such L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Company shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require. Upon the
effectiveness of any issuance, amendment or renewal of a Letter of Credit by any
L/C Issuer, the Administrative Agent and the Tranche 1 Lenders shall be entitled
to assume that the relevant L/C Issuer has obtained such Issuer Documents as it
shall have requested, executed by the relevant parties thereto to the extent
required thereby.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Tranche 1 Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Tranche 1 Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Tranche 1 Lender’s Applicable
Tranche 1 Percentage times the amount of such Letter of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that

41    
sf-3344711

--------------------------------------------------------------------------------




has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by such L/C Issuer,
the Company shall not be required to make a specific request to such L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Tranche 1 Lenders shall be deemed to have authorized (but may not require)
such L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Tranche 1 Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Tranche 1 Lender or the Company that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing such L/C Issuer not to permit such extension.
Each L/C Issuer (other than Bank of America) shall be required to provide prior
notice to the Administrative Agent of any pending extension of an Auto-Extension
Letter of Credit at least ten Business Days before the applicable Non-Extension
Notice Date.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Company and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in U.S. Dollars, unless such L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in the
applicable Alternative Currency. In the case of any such reimbursement in U.S.
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the U.S. Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 9:00 a.m. on the date of any payment by such L/C Issuer
under a Letter of Credit to be reimbursed in U.S. Dollars, or the Applicable
Time on the date of any payment by such L/C Issuer under a Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse such L/C Issuer directly an amount equal to the amount
of such drawing and in the applicable currency. If the Company fails to so
reimburse such L/C Issuer by such time on the Honor Date, such L/C Issuer shall
so notify the Administrative

42    
sf-3344711

--------------------------------------------------------------------------------




Agent (with a copy to the Company), and specify in such notice the amount of the
unreimbursed drawing (expressed in U.S. Dollars in the amount of the U.S. Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”). Immediately upon receipt of
such notice from such L/C Issuer, the Administrative Agent shall promptly notify
each Tranche 1 Lender of the Honor Date, the amount of the Unreimbursed Amount,
and the amount of such Tranche 1 Lender’s Applicable Tranche 1 Percentage
thereof. In such event, the Company shall be deemed to have requested a
Tranche 1 Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Tranche 1
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Tranche 1 Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in U.S. Dollars, at the Administrative Agent’s Office for U.S.
Dollar-denominated payments in an amount equal to its Applicable Tranche 1
Percentage of the Unreimbursed Amount not later than 10:00 a.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Tranche 1 Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to such
L/C Issuer in U.S. Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Tranche 1 Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Tranche 1 Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Tranche 1
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Tranche 1 Lender funds its Tranche 1 Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Tranche 1
Lender’s Applicable Tranche 1 Percentage of such amount shall be solely for the
account of such L/C Issuer.
(v)    Each Tranche 1 Lender’s obligation to make Tranche 1 Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not

43    
sf-3344711

--------------------------------------------------------------------------------




be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Tranche 1 Lender may have against
such L/C Issuer, the Company, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Tranche 1 Lender’s obligation to make Tranche 1
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse such L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Tranche 1 Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Tranche 1 Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Tranche 1 Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Tranche 1 Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Tranche 1 Lender’s
Tranche 1 Loan included in the relevant Tranche 1 Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of such
L/C Issuer submitted to any Tranche 1 Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Tranche 1 Lender such Tranche 1 Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Tranche 1 Lender its Applicable Tranche 1 Percentage thereof in U.S.
Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Tranche 1
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Tranche 1 Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to

44    
sf-3344711

--------------------------------------------------------------------------------




the date such amount is returned by such Tranche 1 Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Tranche 1 Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by or outstanding
from such L/C Issuer and to repay each L/C Borrowing from such L/C Issuer shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

45    
sf-3344711

--------------------------------------------------------------------------------




(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Tranche 1 Lender and the Company agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Tranche 1 Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Tranche 1 Lenders or the Required
Tranche 1 Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against an L/C Issuer, and an L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuers may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication

46    
sf-3344711

--------------------------------------------------------------------------------




(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by any L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, no L/C Issuer shall be responsible to the Company for, and no L/C
Issuer’s rights and remedies against the Company shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Tranche 1 Lender in accordance, subject to adjustment as
provided in Section 2.18, with its Applicable Tranche 1 Percentage, in U.S.
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit (i) in the case of any Financial Credits, equal to the Applicable Rate
for Financial Credits times the U.S. Dollar Equivalent of the daily amount
available to be drawn under such Letters of Credit, and (ii) in the case of any
Performance Credits, equal to the Applicable Rate for Performance Credits times
the U.S. Dollar Equivalent of the daily amount available to be drawn under such
Letters of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Tranche 1 Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Company shall pay directly to each L/C Issuer for its own account,
in U.S. Dollars, a fronting fee with respect to each Letter of Credit issued by
such L/C Issuer, at the rate per annum specified in the Issuer Fee Letter for
such L/C Issuer, computed on the U.S. Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company

47    
sf-3344711

--------------------------------------------------------------------------------




shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect, in U.S. Dollars, or such Alternative Currency as shall be
separately agreed. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued by or outstanding from any L/C Issuer hereunder is in support
of any obligations of, or is for the account of, a Subsidiary, the Company shall
be obligated to reimburse such L/C Issuer hereunder for any and all drawings
under such Letter of Credit. The Company hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.
(l)    Additional L/C Issuers. (i) The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), replace a previously designated L/C Issuer (including any Lender
who is at the time of such replacement a Defaulting Lender) by designating
another Lender as L/C Issuer or designate a Lender hereunder as an additional
L/C Issuer (upon obtaining such Lender’s prior consent thereto) and provided
that there are no outstanding Letters of Credit issued by, or L/C Obligations
owing to, any such L/C Issuer to be replaced, unless another L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit outstanding at
the time of such replacement or make other arrangements satisfactory to the
exiting L/C Issuer to effectively assume the obligations of the exiting L/C
Issuer with respect to such Letters of Credit. Any such designation or increase
in the number of L/C Issuers shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld); provided,
however, that at no time shall there be more than five L/C Issuers hereunder.
The Administrative Agent will promptly notify the Company and the Lenders of any
designation and approval of a replacement or other additional L/C Issuer, and of
the amount of any Issuer Sublimit of such L/C Issuer. Upon any such approval of
an L/C Issuer by the Administrative Agent and delivery by such L/C Issuer to the
Administrative Agent of such contact and other information regarding such L/C
Issuer as the Administrative Agent shall reasonably request, such Lender shall
be an L/C Issuer for all purposes of this Agreement, and references to the L/C
Issuers shall mean and include such Lender in its capacity as L/C Issuer.
(ii) Any such replacement or additional L/C Issuer, and any existing L/C Issuer,
shall be entitled to specify from time to time any U.S. Dollar limit on the
stated amount of Letters of Credit permitted to be outstanding from such L/C
Issuer at any time (an “Issuer Sublimit”). In the absence of any notice from an
L/C Issuer to the Administrative Agent specifying its Issuer Sublimit from time
to time in effect, such L/C Issuer’s Issuer Sublimit shall be deemed to equal
the Aggregate Tranche 1 Commitments.
(m)    Reconciliation of Outstanding Letters of Credit. On the last Business Day
of each month, each of the Company and the L/C Issuers shall provide to the
Administrative Agent such information regarding the outstanding Letters of
Credit as the Administrative Agent shall reasonably

48    
sf-3344711

--------------------------------------------------------------------------------




request, in form and substance satisfactory to the Administrative Agent (and in
such standard electronic format as the Administrative Agent shall reasonably
specify), for purposes of the Administrative Agent’s ongoing tracking and
reporting of outstanding Letters of Credit. The Administrative Agent shall
maintain a record of all outstanding Letters of Credit based upon information
provided by the Company and the L/C Issuers pursuant to this Section 2.03(m),
and such record of the Administrative Agent shall, absent manifest error, be
deemed a correct and conclusive record of all Letters of Credit outstanding from
time to time hereunder. Notwithstanding the foregoing, if and to the extent the
Administrative Agent determines that there are one or more discrepancies between
information provided by the Company and any L/C Issuer hereunder, the
Administrative Agent will notify the Company and such L/C Issuer thereof shall
endeavor to reconcile any such discrepancy.
(n)    Notice to Lenders. The Administrative Agent shall provide notice to the
Lenders not less frequently than quarterly as to the Letters of Credit
outstanding hereunder (and in any event, to an individual Lender from time to
time upon the request of such Lender).
2.04    Swing Line Loans.
(d)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Tranche 1
Lenders set forth in this Section 2.04, may in its sole discretion make loans in
U.S. Dollars (each such loan, a “Swing Line Loan”) to the Company from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Tranche 1 Percentage of the Outstanding Amount of Tranche 1 Loans and
L/C Obligations of the Tranche 1 Lender acting as Swing Line Lender, may exceed
the amount of such Tranche 1 Lender’s Tranche 1 Commitment; provided, however,
that (x) after giving effect to any Swing Line Loan, (i) the Total Tranche 1
Outstandings shall not exceed the Aggregate Tranche 1 Commitments, and (ii) the
Revolving Credit Exposure of any Tranche 1 Lender shall not exceed such
Tranche 1 Lender’s Tranche 1 Commitment, and (y) the Swing Line Lender shall not
be under any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure; and provided,
further, that (i) the Company shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan; (ii) the availability of the
Aggregate Tranche 1 Commitments at any time for the making of any Tranche 1
Loans and the issuance of Letters of Credit shall be reduced by the amount of
the Alternative Currency Reserve (if any) applicable to Tranche 1; and (iii) in
determining the availability of the Aggregate Tranche 1 Commitments hereunder
with respect to any Escalating Credits issued or outstanding hereunder, the
Aggregate Tranche 1 Commitments will be deemed to be utilized in respect of such
Escalating Credits in the aggregate amount equal to the maximum aggregate amount
available to be drawn under all such Escalating Credits (after giving effect to
all increases). Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Tranche 1 Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line

49    
sf-3344711

--------------------------------------------------------------------------------




Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Tranche 1 Lender’s Applicable Tranche 1 Percentage times the
amount of such Swing Line Loan.
(e)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 10:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of U.S.$500,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Tranche 1 Lender) prior to 11:00 a.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first provisos to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 12:00
noon on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.
(f)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Tranche 1 Lender make a Base Rate Loan
in an amount equal to such Tranche 1 Lender’s Applicable Tranche 1 Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Tranche 1 Commitments and the conditions set forth in Section 4.02.
The Swing Line Lender shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Tranche 1 Lender shall make an amount equal to its
Applicable Tranche 1 Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for U.S. Dollar-denominated payments not later
than 10:00 a.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Tranche 1 Lender that so makes funds

50    
sf-3344711

--------------------------------------------------------------------------------




available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    ii)    If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Tranche 1
Lenders fund its risk participation in the relevant Swing Line Loan and each
Tranche 1 Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Tranche 1 Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Tranche 1 Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Tranche 1 Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Tranche 1 Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Tranche 1 Lender’s Tranche 1 Loan included in the relevant
Tranche 1 Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any
Tranche 1 Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Tranche 1 Lender’s obligation to make Tranche 1 Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Tranche 1 Lender may have against the Swing Line Lender,
the Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Tranche 1 Lender’s obligation to make Tranche 1 Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.
(g)    Repayment of Participations.
(i)    At any time after any Tranche 1 Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Tranche 1 Lender its Applicable Tranche 1 Percentage thereof
in the same funds as those received by the Swing Line Lender.

51    
sf-3344711

--------------------------------------------------------------------------------




(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Tranche 1 Lender shall pay to the Swing Line Lender its
Applicable Tranche 1 Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Tranche 1 Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(h)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Tranche 1 Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Tranche 1 Lender’s Applicable
Tranche 1 Percentage of any Swing Line Loan, interest in respect of such
Applicable Tranche 1 Percentage shall be solely for the account of the Swing
Line Lender.
(i)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (d) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay the
Committed Loans of such Borrower in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 9:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in U.S. Dollars, (B) four Business Days (or
five, in the case of prepayment of Loans denominated in Special Notice
Currencies, or prepayment of Loans denominated in an Alternative Currency on a
day other than the last day of the applicable Interest Period) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in U.S. Dollars shall be in a principal
amount of U.S.$1,000,000 or a whole multiple of $500,000 in excess thereof;
(iii) any prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies shall be in a minimum principal amount of U.S.$1,000,000 or a whole
multiple of $500,000 in excess thereof; and (iv) any prepayment of Base Rate
Loans shall be in a principal amount of U.S.$500,000 or a whole multiple of
U.S.$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Tranche 1 Lender of
its receipt of each such notice in respect of any Tranche 1 Loans, and of the
amount of such Tranche 1 Lender’s Applicable Tranche 1 Percentage of such
prepayment and will promptly notify each Tranche 2 Lender of its receipt of each
such notice in respect of any Tranche 2 Loans, and of the amount of such
Tranche 2 Lender’s Applicable Tranche 2 Percentage of such prepayment. If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject

52    
sf-3344711

--------------------------------------------------------------------------------




to Section 2.18, each such prepayment of Tranche 1 Loans shall be applied to the
Tranche 1 Loans of the Lenders in accordance with their respective Applicable
Tranche 1 Percentages and each such prepayment of Tranche 2 Loans shall be
applied to the Tranche 2 Loans of the Tranche 2 Lenders in accordance with their
respective Applicable Tranche 2 Percentages.
(e)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 10:00 a.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of U.S.$100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.
(f)    If the Administrative Agent notifies the Company at any time that the
Total Tranche 1 Outstandings at such time exceed the Aggregate Tranche 1
Commitments then in effect by an amount greater than U.S.$250,000, then, within
two Business Days after receipt of such notice, the Borrowers shall prepay
Tranche 1 Loans and/or the Company shall Cash Collateralize the L/C Obligations
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed 100% of the Aggregate Tranche 1
Commitments then in effect; provided, however, that, subject to the provisions
of Section 2.17(a), the Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Tranche 1 Loans the Total Tranche 1 Outstandings exceed the
Aggregate Tranche 1 Commitments then in effect. The Administrative Agent may, at
any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(g)    If the Administrative Agent notifies the Company at any time that the
Total Tranche 2 Outstandings at such time exceed the Aggregate Tranche 2
Commitments then in effect by an amount greater than U.S.$250,000, then, within
two Business Days after receipt of such notice, the Borrowers shall prepay
Tranche 2 Loans in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Aggregate Tranche 2 Commitments then in effect.
2.06    Termination or Reduction of Commitments.
(d)    The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Tranche 1 Commitments, or from time to time permanently reduce the
Aggregate Tranche 1 Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 9:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of U.S.$10,000,000 or any whole multiple of
U.S.$1,000,000 in excess thereof, (iii) the Company shall not terminate or
reduce the Aggregate Tranche 1 Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Tranche 1 Outstandings plus
the Alternative Currency Reserve (if any) applicable to Tranche 1 would exceed
the Aggregate Tranche 1 Commitments, (iv) if, after giving effect to any
reduction of the Aggregate Tranche 1 Commitments, the FLOC Sublimit or the Swing
Line Sublimit

53    
sf-3344711

--------------------------------------------------------------------------------




exceeds the amount of the Aggregate Tranche 1 Commitments, such Sublimit shall
be automatically reduced by the amount of such excess; and (v) no such reduction
or termination under any Tranche hereunder shall be permitted unless a reduction
or termination is made simultaneously under the other Tranche on a pro rata
basis. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Tranche 1 Commitments. The
amount of any such Aggregate Tranche 1 Commitment reduction shall not be applied
to the FLOC Sublimit unless otherwise specified by the Company. Any reduction of
the Aggregate Tranche 1 Commitments shall be applied to the Tranche 1 Commitment
of each Tranche 1 Lender according to its Applicable Tranche 1 Percentage.
(e)    The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Tranche 2 Commitments, or from time to time permanently reduce the
Aggregate Tranche 2 Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 9:00 a.m. five Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of U.S.$10,000,000 or any whole multiple of
U.S.$1,000,000 in excess thereof, (iii) the Company shall not terminate or
reduce the Aggregate Tranche 2 Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Tranche 2 Outstandings plus
the Alternative Currency Reserve applicable to Tranche 2 would exceed the
Aggregate Tranche 2 Commitments; and (iii) no such reduction or termination
under any Tranche hereunder shall be permitted unless a reduction or termination
is made simultaneously under the other Tranche on a pro rata basis. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Tranche 2 Commitments. Any reduction
of the Aggregate Tranche 2 Commitments shall be applied to the Tranche 2
Commitment of each Tranche 2 Lender according to its Applicable Tranche 2
Percentage.
Any notice of termination or reduction of commitments, and any corresponding
notice of prepayment, may state that it is conditioned upon the effectiveness of
other credit facilities or the incurrence of other Indebtedness, the
consummation of a particular Disposition or the occurrence of a Change of
Control, in which case such notice may be revoked (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied.
(f)    All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
2.07    Repayment of Loans. (a) Each Borrower shall repay to the Tranche 1
Lenders on the Maturity Date the aggregate principal amount of Tranche 1 Loans
made to such Borrower outstanding on such date.
(b)    Each Borrower shall repay to the Tranche 2 Lenders on the Maturity Date
the aggregate principal amount of Tranche 2 Loans made to such Borrower
outstanding on such date.
(c)    The Company shall repay each Swing Line Loan on the earliest to occur of
(i) the date on which the Swing Line Lender demands payment for such Swing Line
Loan, (ii) the date 30 days after such Loan is made, and (iii) the Maturity
Date.

54    
sf-3344711

--------------------------------------------------------------------------------




2.08    Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (v)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(vi)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(vii)    While any Event of Default exists under Section 8.01(a)(i),
Section 8.01(f) or Section 8.01(g), and upon the request of the Required
Lenders, while any other Event of Default exists (other than as set forth in
clauses (b)(i) and (b)(ii) above), the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
(viii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
(a)    Commitment Fee. (i) The Company shall pay to the Administrative Agent for
the account of each Tranche 1 Lender in accordance with its Applicable Tranche 1
Percentage, a commitment fee in U.S. Dollars equal to the Applicable Rate times
the actual daily amount by which the Aggregate Tranche 1 Commitments exceed the
sum of (A) the Outstanding Amount of Tranche 1 Loans and (B) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.18.
For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Aggregate Tranche 1 Commitments
for purposes of determining the commitment fee payable pursuant to this
clause (i). The commitment fee payable

55    
sf-3344711

--------------------------------------------------------------------------------




pursuant to this clause (i) shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. (ii) The Company shall pay to the Administrative Agent for
the account of each Tranche 2 Lender in accordance with its Applicable Tranche 2
Percentage, a commitment fee in U.S. Dollars equal to the Applicable Rate times
the actual daily amount by which the Aggregate Tranche 2 Commitments exceed the
Outstanding Amount of Tranche 2 Loans, subject to adjustment as provided in
Section 2.18. The commitment fee payable pursuant to this clause (ii) shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. (iii) The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. (i) The Company shall pay to MLPFS and the Administrative
Agent for their own respective accounts, in U.S. Dollars, fees in the amounts
and at the times specified in the Agent/Arranger Fee Letter. (ii) The Company
shall pay to the Lenders and the other Arrangers, in U.S. Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. (iii) Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid, provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. For purposes of calculating any fees due hereunder,
in the case of any Escalating Credits issued or outstanding hereunder, the
Aggregate Tranche 1 Commitments will be deemed to be utilized in respect of such
Escalating Credits in the aggregate amount equal to the maximum aggregate amount
available to be drawn under all such Escalating Credits (after giving effect to
all increases).
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the

56    
sf-3344711

--------------------------------------------------------------------------------




Consolidated Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The obligations of the
Borrowers under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder until the first
anniversary of such termination and repayment.
(c)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
(d)    Each determination by the Administrative Agent of an interest rate or fee
payable by the Borrowers hereunder, in the absence of manifest error, shall be
conclusive and binding upon all parties hereto. Notwithstanding the foregoing,
in the event that, as a result of any reconciliation of the Administrative
Agent’s record of outstanding Letters of Credit pursuant to Section 2.03(m) or
otherwise, the Administrative Agent determines that there has been an
underpayment or overpayment of any fees payable by the Borrowers hereunder, the
Administrative Agent shall promptly notify the Borrowers, the L/C Issuers and
the Tranche 1 Lenders thereof, and the Company shall pay (or cause the
applicable Designated Borrower to pay) to the Administrative Agent for the
account of the L/C Issuers or the Tranche 1 Lenders, as the case may be (in the
case of any underpayment) or the L/C Issuers or the Tranche 1 Lenders, as the
case may be, shall pay to the Administrative Agent for the account of the
Company or applicable Designated Borrower (in the case of any overpayment), any
amount due as a result of such reconciliation, on the next regularly occurring
payment date for such fee.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and

57    
sf-3344711

--------------------------------------------------------------------------------




records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to the Borrowers made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrowers in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
Notwithstanding the foregoing, no UK Borrower shall be required to execute or
deliver a Note.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Tranche 1 Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Tranche 1 Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Tranche 1 Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein all payments by the Company
hereunder to be made directly to an L/C Issuer shall be made to such L/C Issuer
in accordance with its payment instructions in Same Day Funds and in U.S.
Dollars or, in respect of Letters of Credit denominated in an Alternative
Currency, in such Alternative Currency, not later than the times and on the
dates specified herein. Except as otherwise expressly provided in
Section 2.03(c)(i) and except with respect to such payments to be made directly
to an L/C Issuer or principal of and interest on Loans denominated in an
Alternative Currency or other amounts required to be paid hereunder in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the Appropriate Lenders or L/C
Issuers to which such payment is owed, at the applicable Administrative Agent’s
Office in U.S. Dollars and in Same Day Funds not later than 11:00 a.m. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency, and other amounts required to be
paid hereunder in an Alternative Currency, shall be made to the Administrative
Agent, for the account of the Appropriate Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
U.S. Dollars in the U.S. Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each L/C Issuer its
applicable share as provided herein, or to each Appropriate Lender its
Applicable Percentage or other applicable share as provided herein, of such
payment in like funds as received by wire transfer to such L/C Issuer in
accordance with its payment instructions or to such Appropriate Lender at its
Lending Office. All payments received by an L/C Issuer after the time specified
herein or in any Issuer

58    
sf-3344711

--------------------------------------------------------------------------------




Document, or by the Administrative Agent (i) after 11:00 a.m., in the case of
payments in U.S. Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i)  Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from an Appropriate Lender prior
to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or,
in the case of any Committed Borrowing of Base Rate Loans, prior to 9:00 a.m. on
the date of such Committed Borrowing) that such Appropriate Lender will not make
available to the Administrative Agent such Appropriate Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Appropriate
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
the applicable Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if an Appropriate Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Appropriate Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Appropriate Lenders or the L/C Issuers hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the applicable L/C
Issuer, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Appropriate Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Appropriate

59    
sf-3344711

--------------------------------------------------------------------------------




Lender or the applicable L/C Issuer, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to make payments pursuant to Section 10.04(c), and
of the Tranche 1 Lenders to fund participations in Letters of Credit and Swing
Line Loans, are several and not joint. The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
(in the case of Tranche 1 Lenders) subparticipations in L/C Obligations and
Swing Line Loans of the other Tranche 1 Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
(iii)    if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

60    
sf-3344711

--------------------------------------------------------------------------------




(iv)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Company or
any Affiliate thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Designated Borrowers.
(a)    (i) Effective as of the date hereof, each of Jacobs Engineering Singapore
Pte Ltd, Jacobs UK Holdings Limited, Jacobs U.K. Limited, Jacobs Industrial
Services U.K. Limited, JEG Acquisition Company Limited, Jacobs Canada Inc.,
Jacobs Australia Pty Limited, Jacobs E&C Australia Pty Ltd, Jacobs Australia
Holdings Company Pty. Ltd., Sinclair Knight Merz Pty Limited, Jacobs Nederland
and Jacobs France S.A.S. shall be a “Designated Borrower” hereunder and may
receive Loans for its account on the terms and conditions set forth in this
Agreement; provided that neither Jacobs France S.A.S. nor any other Subsidiary
of the Company organized under the laws of France shall be a “Designated
Borrower” for purposes of Tranche 2 or receive Tranche 2 Loans hereunder.
(ii) Notwithstanding that Jacobs Engineering España, S.L. (A) constituted a
“Designated Borrower” pursuant to and in accordance with the terms of the
Existing Credit Agreement and (B) is listed in the signature pages hereto as a
party to this Agreement, Jacobs Engineering España, S.L. shall not be a
“Designated Borrower” hereunder until the Administrative Agent has obtained the
unanimous consent of the Lenders that all of the undertakings set forth in
Section 6.13 have been completed to their satisfaction. Upon the Administrative
Agent’s receipt of such unanimous consent, Jacobs Engineering España, S.L. shall
become a “Designated Borrower” hereunder without any further action by any
Person. For purposes of this Section 2.14(a)(ii), a Lender shall be deemed to
have given its consent if the Administrative Agent has notified such Lender that
its consent is requested and such Lender does not object by written notice to
the Administrative Agent within five (5) Business Days after having received the
Administrative Agent’s notice.
(b)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Material Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit J (a “Designated

61    
sf-3344711

--------------------------------------------------------------------------------




Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent and the Lenders
shall have received such supporting resolutions, incumbency certificates (to the
extent such concept exists under applicable Law), opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require, subject to Section 2.11(a). If
the Administrative Agent and the Required Lenders agree that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates (to the
extent such concept exists under applicable Law), opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit K (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Committed Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date. Notwithstanding the
foregoing, no such approval of an additional Designated Borrower as to any
Tranche shall be effective (i) if any Lender in such Tranche cannot legally lend
to, establish credit for the account of and/or do any business whatsoever with
such Designated Borrower, or (ii) if the Lenders in such Tranche have not
complied with all necessary “know your customer” or other similar identification
verifications or information checks under all applicable Laws.
(c)    Without limiting any rights, powers and remedies of the Administrative
Agent on behalf of the L/C Issuers and the Administrative Agent and the Lenders
under the Company Guaranty, (i) each of the Company and each Designated Borrower
that is a Domestic Subsidiary agrees that it is jointly and severally liable to
the Administrative Agent, the L/C Issuers and the Lenders for the payment of all
Obligations of all other Borrowers, including Designated Borrowers that are
Foreign Subsidiaries, and that such liability is independent of the Obligations
of the other Borrowers, and (ii) the Administrative Agent, each L/C Issuer and
each Lender agrees that no Foreign Subsidiary is liable to the Administrative
Agent, the L/C Issuers or the Lenders for the payment of any Obligations of the
Company or any Designated Borrower that is a Domestic Subsidiary.
Notwithstanding the preceding sentence or any other provision to the contrary in
this Agreement, an Excluded Subsidiary shall not be liable for any obligations
of the Company, a Domestic Subsidiary, or a Foreign Subsidiary that is a
Disregarded Entity and is owned by a Domestic Subsidiary (provided, however,
that any such Excluded Subsidiary shall be liable for its own Obligations). Each
Designated Borrower agrees that its joint and several liability as set forth
above shall not be impaired or affected by any modification, supplement,
extension or amendment of any contract or agreement to which the parties thereto
may hereafter agree, nor by any delay, extension of time, renewal, compromise or
other indulgence granted by the Administrative Agent, the L/C Issuers or the
Lenders with respect to any of the Obligations, nor by any other agreements or
arrangements whatever with any other Designated Borrower or any other Person,
each Designated Borrower hereby waiving all notice of any such delay, extension,
release, substitution, renewal,

62    
sf-3344711

--------------------------------------------------------------------------------




compromise or other indulgence, and hereby consenting to be bound thereby as
fully and effectually as if it had expressly agreed thereto in advance. The
liability of each Designated Borrower hereunder is direct and unconditional as
to all of the Obligations hereunder for which it is jointly and severally
liable, and may be enforced without requiring the Administrative Agent, the L/C
Issuers or the Lenders first to resort to any other right, remedy or security;
and no Designated Borrower shall have any right of subrogation, reimbursement or
indemnity whatsoever, nor any right of recourse to any security for any of the
Obligations, unless and until all of such Obligations have been paid in full.
(d)    Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
(e)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
2.15    [Reserved]
2.16    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time request an increase in the Aggregate Tranche 1 Commitments
and/or the Aggregate Tranche 2 Commitments by an amount (for all such requests)
not exceeding U.S.$500,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of U.S.$10,000,000 or a whole multiple of
U.S.$1,000,000 in excess thereof (in the case of the Tranche 1 Commitments) and
U.S.$10,000,000 or a whole multiple of U.S.$1,000,000 in excess thereof (in the
case of Tranche 2 Commitments), and (ii) the Company may make a maximum of three
such requests from the Closing Date to the Maturity Date. At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

63    
sf-3344711

--------------------------------------------------------------------------------




(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Tranche 1
Commitment and/or Tranche 2 Commitment, as the case may be, and, if so, whether
by an amount equal to, greater than, or less than its Applicable Percentage of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase any Commitment provided by it hereunder.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and,
in the case of the Tranche 1 Commitments, the applicable L/C Issuers and the
Swing Line Lender, in each case, to the extent such approval or consent would
have been required in connection with an assignment pursuant to Section 10.06,
the Company may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (i) to the extent that such representations and
warranties are qualified by materiality, that they are true and correct on and
as of the Increase Effective Date, and (ii) to the extent that such
representations and warranties specifically refer to an earlier date, that they
are true and correct in all material respects as of such earlier date except to
the extent qualified by materiality, then that they are true and correct as of
such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists. The Borrowers shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

64    
sf-3344711

--------------------------------------------------------------------------------




2.17    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or such L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Tranche 1 Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash

65    
sf-3344711

--------------------------------------------------------------------------------




Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Tranche 1 Lenders” and “Required Tranche 2 Lenders” and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize any L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Company as a result of any
final and non-appealable judgment of a court of competent jurisdiction obtained
by the Company against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans

66    
sf-3344711

--------------------------------------------------------------------------------




of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.18(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender which is a Tranche 1 Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Tranche 1 Lender
is a Defaulting Lender only to the extent allocable to its Applicable Tranche 1
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.17.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuers the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuers’ Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. In
the case of the Tranche 1 Commitments, all or any part of such Defaulting
Lender’s participation in L/C Obligations and Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders which are Tranche 1 Lenders in
accordance with their respective Applicable Tranche 1 Percentages (calculated
without regard to such Defaulting Lender’s Tranche 1 Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitments. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

67    
sf-3344711

--------------------------------------------------------------------------------




(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, together with the
Swing Line Lender and the L/C Issuers in the case of a Tranche 1 Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Tranche 1 Loans and/or Tranche 2 Loans of the other Lenders, as
applicable, or take such other actions as the Administrative Agent may determine
to be necessary to cause the relevant Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III    

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(g)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that

68    
sf-3344711

--------------------------------------------------------------------------------




the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(h)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes
(i)    Tax Indemnifications. (iii)   Each of the Loan Parties shall, and does
hereby, severally indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or any L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
such L/C Issuer, shall be conclusive absent manifest error. Each of the Loan
Parties shall, and does hereby, severally indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or any L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.
(iv)    Each of the Lenders and the L/C Issuers shall, and each does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Party to
do so), (y) the Administrative Agent and the Loan Party, as applicable, against

69    
sf-3344711

--------------------------------------------------------------------------------




any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or such L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).
(j)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.
(k)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS

70    
sf-3344711

--------------------------------------------------------------------------------




Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or,
when final, W-8BEN-E) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or, when final, W-8BEN-E) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or, when final, W-8BEN-E); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or, when final, W-8BEN-E), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed

71    
sf-3344711

--------------------------------------------------------------------------------




originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction. Without limiting the obligations of the Lenders set forth
above regarding delivery of certain forms and documents to establish each
Lender’s status for withholding Tax purposes under applicable Law, each Lender
agrees to deliver to the Administrative Agent and the Company on or prior to the
date on which such Lender becomes a Lender under this Agreement (and, in a
timely fashion, from time to time thereafter upon the reasonable request of the
Administrative Agent or the Company) such other documents and forms required by
any relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding Taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Loan Parties pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding Tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent and the Company of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending

72    
sf-3344711

--------------------------------------------------------------------------------




Office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Borrower make any deduction or withholding for Taxes from amounts
payable to such Lender.
(iv)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(l)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or such L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.
(m)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in U.S. Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, U.S. Dollars or any Alternative
Currency in the applicable interbank market, then, on notice thereof by such
Lender to the Company through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans in the affected currency
or currencies or, in the case of Eurocurrency Rate Loans in U.S. Dollars, to
convert Base Rate Loans to

73    
sf-3344711

--------------------------------------------------------------------------------




Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are Committed Loans denominated in U.S. Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of any Lender determining or charging interest rates on the Committed
Loans based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that deposits (whether in U.S. Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in U.S.
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
“Impacted Loans”), (b) the Administrative Agent or the Required Tranche 1
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Tranche 1 Loan which is a
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, or (c) the Administrative Agent
or the Required Tranche 2 Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Tranche 2 Loan
which is a Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Tranche 1 Lenders or Required Tranche 2 Lenders, as applicable) revokes such
notice. Upon receipt of such notice, the Company

74    
sf-3344711

--------------------------------------------------------------------------------




may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans in the affected currency or currencies (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Tranche 1 Lenders or Required
Tranche 2 Lenders, as applicable, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this section, (2) the Administrative Agent or the Required
Tranche 1 Lenders or Required Tranche 2 Lenders, as applicable, notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
3.04    Increased Costs.
(h)    Increased Costs Generally. If any Change in Law shall:
(v)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) and
other than as set forth below) or any L/C Issuer;
(vi)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(vii)    impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
any L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce

75    
sf-3344711

--------------------------------------------------------------------------------




the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(i)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
(j)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(k)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or such L/C Issuer pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(l)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio

76    
sf-3344711

--------------------------------------------------------------------------------




requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(g)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(h)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(i)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(j)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
excluding, however, any loss of anticipated profits, but including any foreign
exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Company shall also pay (or
cause the applicable Designated Borrower to pay) any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

77    
sf-3344711

--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(d)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or such L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and expenses incurred by any Lender or
such L/C Issuer in connection with any such designation or assignment.
(e)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV    

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
(o)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date or immediately prior to the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Company Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company and, if Advance Funding Arrangements shall exist with respect to
funding on the

78    
sf-3344711

--------------------------------------------------------------------------------




Closing Date, executed Advance Funding Documentation in form and number
acceptable to the Administrative Agent;
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes, subject to Section 2.11(a);
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require (but only to the extent such concept exists under relevant
applicable law) to evidence that each Loan Party is duly organized or formed,
and that it is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(v)    favorable opinions of counsel to the Loan Parties, addressed to the
Administrative Agent, the L/C Issuers and each Lender, as to the matters set
forth in Exhibit L and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request, in form and
substance satisfactory to the Administrative Agent, the L/C Issuers and each
Lender;
(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(C) either (1) attaching copies of all consents, licenses and approvals required
in connection with the execution, delivery and performance by each Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (2) stating that no such consents, licenses or approvals are so
required; and (D) certifying that the Company is in compliance with the
financial covenants set forth in Section 7.12 as of the last day of the fiscal
quarter of the Company ended on December 31, 2013; and
(vii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.
(p)    Any fees required to be paid on or before the Closing Date pursuant to
any Loan Document shall have been paid.

79    
sf-3344711

--------------------------------------------------------------------------------




(q)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
fees, charges and disbursements of counsel to the Administrative Agent as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).
(r)    The Closing Date shall have occurred on or before February 14, 2014.
(s)    All Obligations (except principal) outstanding under the Existing Credit
Agreement shall have been, or concurrently with the Closing Date shall be, paid,
unless waived by any L/C Issuer in respect of any amounts owing in respect of
Existing Letters of Credit issued by it.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (x) of funds pursuant to
such Advance Funding Arrangements (“Advance Funds”) and (y) its signature page
to this Agreement shall constitute the request, consent and direction by such
Lender to the Administrative Agent (unless expressly revoked by written notice
from such Lender received by the Administrative Agent prior to the earlier to
occur of funding or the Administrative Agent’s declaration that this Agreement
is effective) to withdraw and release to the Borrowers on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender in accordance with Section 2.02 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 4.01.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(j)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except (i) to the extent that such
representations and warranties are qualified by materiality, they shall be true
and correct on and as of the date of such Credit Extension, and (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date except to the extent qualified by materiality, then they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties

80    
sf-3344711

--------------------------------------------------------------------------------




contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01.
(k)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(l)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(m)    If the applicable Borrower is a Designated Borrower, then (i) the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent,
and (ii) all governmental filings, authorizations, consents and approvals
required before making any Credit Extension to such Designated Borrower shall
have been obtained or made, including, in the case of Jacobs Engineering España,
S.L., compliance with the obligations levied by Circular 4/2012, dated April 25,
of the Bank of Spain, on rules of communication of residents in Spain of the
economic transactions and balance of financial assets and liabilities with
nonresident entities.
(n)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Tranche 1 Lenders (in the case of any Tranche 1 Loans to be
denominated in an Alternative Currency), the Required Tranche 2 Lenders (in the
case of any Tranche 2 Loans to be denominated in an Alternative Currency) or any
L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Except as otherwise provided in Section 5.19, each Borrower represents and
warrants to the Administrative Agent, the L/C Issuers and the Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concepts are relevant under the Laws of the
relevant jurisdiction), (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which

81    
sf-3344711

--------------------------------------------------------------------------------




it is a party, (c) is duly qualified and is licensed and in good standing (to
the extent such concept is relevant under the Laws of the relevant jurisdiction)
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all Laws; except in each case referred to
in clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03, all of which have been duly obtained, taken, given or made and
are in full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, any necessary stamping,
registration, statute of limitation and reservations in any legal opinions
accepted by the Administrative Agent.
5.05    Financial Statements; No Material Adverse Effect.
(d)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(e)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated December 31, 2013, and the related consolidated statement of
earnings for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial

82    
sf-3344711

--------------------------------------------------------------------------------




condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.
(f)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business and purported to be owned or leased by the Company or such Subsidiary,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
5.09    Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed on Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
5.10    Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.
5.11    Taxes. The Company and its Subsidiaries have filed all material Federal,
state and other material tax returns and reports required to be filed, and have
paid all material Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate

83    
sf-3344711

--------------------------------------------------------------------------------




reserves have been provided in accordance with GAAP. There is no tax assessment
proposed in writing against the Company or any Subsidiary that would, if made,
have a Material Adverse Effect.
5.12    ERISA Compliance; Foreign Plans.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws except where
noncompliance could not reasonably be expected to result in a Material Adverse
Effect.
(b)    There are no pending or, to the best knowledge of the Company, claims,
actions or lawsuits, or action by any Governmental Authority, in each case in
writing, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    The Company and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained, other than such failures to meet such requirements and
the receipt of such waivers that could not reasonably be expected to result in a
Material Adverse Effect.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12 hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
(e)    All employer and employee contributions required by any applicable Law in
connection with all Foreign Plans have been made, or, if applicable, accrued, in
accordance with the country-specific accounting practices, other than such
noncompliance as could not reasonably be expected to result in a Material
Adverse Effect. Each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable Governmental
Authorities and complies in all material respects with all applicable Laws, in
each case other than such failure to register, maintain or otherwise comply as
could not reasonably be expected to result in a Material Adverse Effect. There
are no pending or, to the best knowledge of the Company, claims, actions or
lawsuits, or action by any Governmental Authority, in each case in writing, with
respect to any Foreign Plan that could reasonably be expected to have a Material
Adverse Effect. None of the Company, its Subsidiaries or any of their respective
directors, officers, employees or agents has engaged in a transaction with
respect to any Foreign Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
5.13    Subsidiaries.
As of the Closing Date, the Company has no Subsidiaries other than (a) those
specifically disclosed in Schedule 5.13, (b) inactive or dormant Subsidiaries,
and (c) Subsidiaries whose results of operations and assets are immaterial in
relation to the Company’s consolidated results of

84    
sf-3344711

--------------------------------------------------------------------------------




operations and consolidated financial position. As of the Closing Date, the
Company has no Material Subsidiaries other than those Subsidiaries specified as
a Material Subsidiary on Schedule 5.13.
5.14    Margin Regulations; Investment Company Act.
(e)    The proceeds of the Credit Extensions are to be used solely for the
purposes set forth in and permitted by Section 6.11 and Section 7.10.
(f)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(g)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The information furnished by or on behalf of the Loan
Parties to the Agents or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) does not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
5.16    Compliance with Laws. Each of the Company and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company and each
Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 10.02. The true and correct unique
identification number of each Designated Borrower that is a Foreign Subsidiary
and a party hereto on the Closing Date that has been issued by its jurisdiction
of organization and the name of such jurisdiction are set forth on Schedule
5.17.
5.18    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without material
conflict with the rights of any other Person. No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of the Company,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

85    
sf-3344711

--------------------------------------------------------------------------------




5.19    Foreign Obligor Representations. The Company and each Foreign Obligor
represents and warrants to the Administrative Agent and the Lenders that:
(a)    Each Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which a
Foreign Obligor is a party (collectively, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by such Foreign Obligor
of the Applicable Foreign Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Obligor nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Obligor is
organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which any Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents, subject to the exceptions on the enforceability thereof described in
Section 5.04 and any requirement under local law that the Applicable Foreign
Obligor Document, prior to admission into any relevant foreign court, be
translated into any language required by such court. It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Foreign Obligor Documents that the Applicable Foreign
Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which any
Foreign Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Foreign Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which the Foreign Obligor is
organized and existing either (i) on or by virtue of the execution or delivery
of the Applicable Foreign Obligor Documents to which the Foreign Obligor is a
party or (ii) on any payment to be made by the Foreign Obligor pursuant to the
Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Obligor are, under applicable foreign exchange
control regulations of the jurisdiction in which such Foreign Obligor is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in immediately preceding clause (ii) shall be made or obtained as soon
as is reasonably practicable) and it being understood that the payment of
interest under the Loan Documents by certain Foreign Obligors may require the
payment of certain withholding taxes.

86    
sf-3344711

--------------------------------------------------------------------------------




5.20    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is any Loan
Party located, organized or resident in a Designated Jurisdiction.
5.21    Company’s Authority to Act. The Company has, and so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, shall have, the absolute and complete authority to take action
hereunder and under the other Loan Documents in the name of and for the account
of each of its Subsidiaries, including to execute any other Loan Documents on
behalf thereof, without further action by or the consent of any such Subsidiary;
provided, however, that nothing contained herein shall require the
Administrative Agent to accept action by the Company in lieu of any such
Subsidiary.
ARTICLE VI    

AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.13) cause each
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(m)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of earnings, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
(n)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of earnings for
(i) the most recently completed fiscal quarter, and (ii) the period beginning
with the first day of the current fiscal year and ending of the last day of the
most recently completed fiscal quarter, and cash flows for the period beginning
with the first day of the current fiscal year and ending on the last day of the
most recently completed fiscal quarter. The consolidated balance sheet shall be
presented in comparative form with the balances as at the end of the immediately
preceding fiscal year. The consolidated statements of earnings and the
consolidated statements of cash flows

87    
sf-3344711

--------------------------------------------------------------------------------




shall likewise be presented in comparative form, and include the figures and
amounts for the comparable period(s) of the immediately preceding fiscal year.
Such consolidated financial statements shall be in reasonable detail and
certified by a Responsible Officer of the Company as fairly presenting the
financial condition, results of operations, and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal recurring
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(k)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;
(l)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender, requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(m)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
(n)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a website maintained by the SEC, a commercial, third-party
website or whether sponsored by the Administrative Agent); provided

88    
sf-3344711

--------------------------------------------------------------------------------




that: (i) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and, upon request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(f)    of the occurrence of any Default;
(g)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(h)    of the occurrence of any ERISA Event; and
(i)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

89    
sf-3344711

--------------------------------------------------------------------------------




Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Taxes and Claims. Pay and discharge as the same shall become
due and payable, (a) all material Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien.
6.05    Preservation of Existence, Etc.
(c)    Preserve, renew and maintain in full force and effect its legal existence
and (to the extent applicable under applicable Law) good standing under the Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.06 or 7.07;
(d)    take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
(e)    preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree

90    
sf-3344711

--------------------------------------------------------------------------------




is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
6.09    Books and Records. (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (or the applicable
foreign equivalent thereof) consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company or
such Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company, at the sole
cost and expense of the Administrative Agent and the Lenders; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.
6.11    Use of Proceeds and Letters of Credit. (a) Use the proceeds of the
Credit Extensions (i) to repay all outstanding amounts under the Existing Credit
Agreement to the extent required pursuant to Section 4.01(e), and (ii) for
general corporate purposes not in contravention of any Law or of any Loan
Document; and (b) use the Letters of Credit directly or indirectly to support
the potential default of any (i) performance obligations of the Company and its
Subsidiaries under specific contracts with respect to non-financial or
commercial obligations, including obligations in respect of any contract bids
and advance payments under any contracts, or (ii) payments of any financial
contractual obligations of the Company and its Subsidiaries, including
insurance-related obligations and payment obligations under specific contracts
in respect of Indebtedness undertaken by the Company or any Subsidiary; and
including in each case any bank or other surety who in connection therewith
issues a guarantee or other undertaking, performance bond, surety bond or other
similar instrument that covers a default of any such performance or financial
obligations.
6.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals, licenses, exemptions of, or filings or registrations with, any
Governmental Authority, or approvals or consents of any other Person, of or in
the jurisdiction in which any Foreign Obligor is organized and existing which
are required in connection with the Loan Documents.
6.13    Conditions Subsequent. As soon as practicable after the Closing Date,
deliver to the Administrative Agent all items set forth in Section 4.01 with
respect to Jacobs Engineering España, S.L. that were not delivered on the
Closing Date.

91    
sf-3344711

--------------------------------------------------------------------------------




ARTICLE VII    

NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following (“Permitted Liens”):
(o)    Liens pursuant to any Loan Document;
(p)    Liens existing on the date hereof and any refinancing, renewals or
extensions thereof, provided that the property covered thereby is not increased
and that the amount of the Indebtedness secured thereby is not increased at the
time of such refinancing, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and provided further that any
such Liens securing Indebtedness with a principal or face amount exceeding
U.S.$5,000,000 shall be listed on Schedule 7.01;
(q)    Liens for taxes, provided that such taxes are not yet delinquent or are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
(r)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(s)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or any Foreign Plan;
(t)    deposits to secure the performance of bids, trade contracts, government
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business (including obligations imposed by the applicable Laws of foreign
jurisdictions and excluding obligations for the payment of borrowed money);
(u)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

92    
sf-3344711

--------------------------------------------------------------------------------




(v)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(w)    Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets,
including real estate; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, and (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition;
(x)    the interest of a purchaser of Permitted Receivables acquired pursuant
to, or any Lien on the assets of a Securitization Subsidiary granted pursuant
to, one or more Permitted Securitizations, provided that at any time the
aggregate amount of Indebtedness incurred pursuant to Permitted Securitizations
shall not exceed U.S.$100,000,000;
(y)    Liens on assets acquired in any acquisitions permitted hereunder after
the date of this Agreement; provided, however, that (A) such Liens existed at
the time of such Acquisition and were not created in anticipation thereof,
(B) any such Lien does not by its terms cover any assets after the time of such
Acquisition which were not covered immediately prior thereto, and (C) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such Acquisition and any refinancing
Indebtedness in respect thereof permitted by Section 7.03(d);
(z)    Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the relevant Subsidiary in excess of those set forth by
the regulations promulgated by the FRB, and (ii) such deposit account is not
intended by the Company or any of its Subsidiaries to provide collateral to the
depository institution with respect to otherwise unrelated obligations of the
Company or any such Subsidiary to such depository institution;
(aa)    Liens consisting of precautionary financing statements filed in
connection with operating leases;
(bb)    other Liens securing Indebtedness in an aggregate principal amount not
to exceed at any time outstanding the principal amount permitted by
Section 7.03(f);
(cc)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers;
(dd)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or any
Subsidiary thereof in the ordinary course of business;
(ee)    licenses of intellectual property (i) granted by any Loan Party or any
of its Subsidiaries in the ordinary course of business and (ii) between or among
any Loan Party and\or any Subsidiaries thereof;

93    
sf-3344711

--------------------------------------------------------------------------------




(ff)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(gg)    restrictions on transfers of securities imposed by applicable securities
laws;
(hh)    any interest or title of a lessor, sublessor, licensor or sublicensor by
a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under leases or
licenses entered into by the Company or any Subsidiary as tenant, subtenant,
licensee or sublicense in the ordinary course of business, including any
assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease;
(ii)    Liens on (i) any cash earnest money deposits made by the Company or any
Subsidiary in connection with any proposed Acquisition, letter of intent or
purchase agreement permitted hereunder and (ii) cash relating to escrows
established for an adjustment in purchase price or liabilities or indemnities
for Dispositions, to the extent the relevant Disposition is permitted hereby;
and
(jj)    Liens in favor of a trustee or agent in an indenture or similar document
relating to any Indebtedness to the extent such Liens secure only customary
compensation and reimbursement obligations of such trustee or agent.
7.02    Investments. Make any Investments, except:
(j)    Investments held by the Company or such Subsidiary in the form of cash,
cash equivalents or short-term marketable securities, including deposits made
for the purposes set forth in Sections 7.01(e), (f) and (u), and other
non-equity Investments in the ordinary course of business as part of the
Company’s usual and customary cash management policies and procedures;
(k)    advances to officers, directors and employees of the Company and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;
(l)    Investments of the Company in any wholly-owned Subsidiary and Investments
of any wholly-owned Subsidiary in the Company or in another wholly-owned
Subsidiary;
(m)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(n)    Investments permitted by Section 7.03, 7.04 or 7.05;
(o)    Investments described on Schedule 5.13;

94    
sf-3344711

--------------------------------------------------------------------------------




(p)    other Investments in any Person; provided that such Investments shall not
exceed, together with Investments under Section 7.04(b), the amount permitted by
Section 7.04(b);
(q)    Investments received in satisfaction of judgments, foreclosure of Liens
or settlement of Indebtedness or other obligations;
(r)    Investments in respect of prepaid expenses, negotiable instruments held
for collection or lease, utility, workers' compensation, performance and similar
deposits provided to third parties in the ordinary course of business; and
(s)    Investments constituting non-cash consideration received in connection
with Dispositions permitted by Section 7.07.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets, including real
estate, within the limitations set forth in Section 7.01(i);
(c)    Indebtedness constituting an Investment permitted pursuant to
Section 7.02(c);
(d)    Indebtedness of a Subsidiary acquired or assumed after the Closing Date
and Indebtedness of a Person merged or consolidated with or into the Company or
any of its Subsidiaries after the Closing Date, which Indebtedness in each case
existed at the time of such acquisition, merger, consolidation or conversion
into the Company or a Subsidiary and was not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement and any Liens securing such Indebtedness shall be in compliance with
Section 7.01(k) and any refinancing, renewals or extensions thereof, provided
that amount of the Indebtedness secured thereby is not increased at the time of
such refinancing, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; provided that no Default shall
result from the assumption of such Indebtedness (regardless of principal
amount);
(e)    Indebtedness of Subsidiaries of the Company (including any existing
bilateral Indebtedness of such Subsidiaries but excluding any Indebtedness of
such Subsidiaries under the Loan Documents) in an aggregate principal amount not
to exceed at any time the greater of (i) U.S.$600,000,000 and (ii) 10% of
Consolidated Net Worth, determined as of the end of the then immediately
preceding fiscal year; provided that, such permissible amount referred to in
clauses (i) and (ii) of this clause (e) shall be reduced by any Indebtedness of
any Subsidiaries of the Company that is incurred and outstanding under Section
7.03(f);
(f)    secured Indebtedness of the Company and its Subsidiaries incurred in
connection with the Liens permitted under Section 7.01(n) in an aggregate
principal amount not to exceed U.S.$100,000,000 at any time;

95    
sf-3344711

--------------------------------------------------------------------------------




(g)    unsecured Indebtedness of the Company if, after giving effect to such
Indebtedness, the Company shall be in compliance with the financial covenants
set forth in Section 7.12 on a pro forma basis as of the last day of the fiscal
quarter most recently ended;
(h)    Indebtedness permitted by Section 7.01(j);
(i)    Indebtedness constituting all payment and reimbursement obligations due
in respect of all Performance Credits, performance-based bank guarantees and
performance-based surety bonds, provided that, such obligations are repaid
within three Business Days of becoming due and payable; and
(j)    Indebtedness in respect of cash management operations, netting services,
cash pooling arrangements, automatic clearinghouse arrangements, daylight
overdraft protections, employee credit card programs and other cash management
and similar arrangements in the ordinary course of business, and any Guarantees
thereof.
7.04    Joint Ventures. Make any Investments in joint ventures and non-wholly
owned Subsidiaries, except:
(f)    as described on Schedule 5.13; and
(g)    such Investments made after the Closing Date in an aggregate amount at
any time existing not exceeding 10% of Consolidated Net Worth, determined as of
the end of the then immediately preceding fiscal year, minus the amount of any
Investments made by any Borrower pursuant to Section 7.02(g).
7.05    Acquisitions. Make any Investment in order to consummate an Acquisition,
except Permitted Acquisitions.
7.06    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(c)    any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
(d)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) (i) to the Company or to a
wholly-owned Subsidiary of the Company or (ii) in accordance with Section 7.07.
7.07    Dispositions. Make any Disposition, except:
(f)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

96    
sf-3344711

--------------------------------------------------------------------------------




(g)    Dispositions in the ordinary course of business;
(h)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or (iii) in
the case of equipment or real property, such equipment or real property is no
longer useful in or material to the continued operation of the Company’s or a
Subsidiary’s business;
(i)    Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary;
(j)    Dispositions permitted by Section 7.06;
(k)    a sale or transfer of Permitted Receivables pursuant to one or more
Permitted Securitizations, subject to the limitations set forth in
Section 7.01(j) with respect to any such Permitted Securitizations; and
(l)    Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.07; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) during the
term of this Agreement shall not exceed 10% of the Company’s Consolidated
Tangible Assets as of the end of the most recently ended fiscal year.
7.08    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related,
complementary, ancillary or incidental thereto, or any reasonable extension
thereof.
7.09    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate provided, that, the foregoing restriction shall not
apply to (i) transactions between and among the Loan Parties and their
Subsidiaries, (ii) Investments permitted by Section 7.02, (iii) Dispositions
permitted by Section 7.07, and (iv) customary compensation and indemnification
paid or provided to officers, directors and employees.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose, in any
case in violation of Regulation U or X of the FRB.
7.11    Changes in Accounting. Make any material change in accounting treatment
or reporting practices, except as required or permitted by GAAP, or change its
fiscal year or that of any of its consolidated Subsidiaries, except to change
the fiscal year of a Subsidiary acquired in connection with a Permitted
Acquisition to conform its fiscal year to the Company’s.

97    
sf-3344711

--------------------------------------------------------------------------------




7.12    Financial Covenants.
(a)    Consolidated Net Worth. Permit Consolidated Net Worth at any time to be
less than the sum of (a) U.S.$2,650,000,000, (b) an amount equal to 50% of the
Consolidated Net Income earned after September 30, 2011 (with no deduction for a
net loss in any such fiscal year) and (c) an amount equal to 100% of the
aggregate increases in Shareholders’ Equity of the Company and its Subsidiaries
after September 30, 2011, by reason of the issuance and sale of capital stock or
other equity interests of the Company or any Subsidiary (other than issuances to
the Company or a wholly-owned Subsidiary and other than proceeds received from
any issue of new shares of the Company’s or its Subsidiaries’ common stock in
connection with an employee stock option plan), including upon any conversion of
debt securities of the Company into such capital stock or other equity
interests, less any decreases in Shareholders’ Equity of the Company after
September 30, 2011, by reason of any repurchase of shares of capital stock of
the Company (x) that are intended to be used to satisfy the Company’s or a
Subsidiary’s obligations under an employee stock or option plan, or (y) in an
aggregate number that does not exceed the number of shares issued for that
purpose in the six months prior to any such repurchase.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 3.0:1.0.
7.13    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity located, organized or
residing in any Designated Jurisdiction, or who, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.
ARTICLE VIII    

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(t)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any facility or other fee due hereunder, or (iii) within three
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
(u)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (but only to the
extent relating to the continued existence of a Borrower), 6.10 or 6.11 or
Article VII; or
(v)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its

98    
sf-3344711

--------------------------------------------------------------------------------




part to be performed or observed and such failure continues for 30 days after
the earlier of (i) actual knowledge by any Loan Party or (ii) receipt by the
Company of written notice thereof from the Administrative Agent or any Lender;
or
(w)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made, except to the
extent that such representation or warranty is qualified by materiality, then
such representation or warranty shall be incorrect or misleading when made or
deemed made; or
(x)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(y)    Insolvency Proceedings, Etc. Any Borrower, Material Subsidiary, or, if
the Insolvent Domestic Subsidiary Limit has been, or thereby is, exceeded, any
other Domestic Subsidiary of the Company, institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days (or 90 calendar days in the case of any Foreign Subsidiary); or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days (or 90
calendar days in the case of any Foreign Subsidiary), or an order for relief is
entered in any such proceeding; or

99    
sf-3344711

--------------------------------------------------------------------------------




(z)    Inability to Pay Debts; Attachment. (i) Any Borrower, Material
Subsidiary, or, if the Insolvent Domestic Subsidiary Limit has been, or thereby
is, exceeded, any other Domestic Subsidiary of the Company, becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
(aa)    Judgments. There is entered against the Company or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) in the case of a money judgment, such
judgment remains unpaid and there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(bb)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(cc)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(dd)    Change of Control. There occurs any Change of Control with respect to
the Company.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment(s) of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

100    
sf-3344711

--------------------------------------------------------------------------------




(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto).
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender; and provided further, however, that the
Required Tranche 1 Lenders and the Required Tranche 2 Lenders shall not have any
power or authority under this Section 8.02 separate or apart from that of the
Administrative Agent and the Required Lenders with respect to all Loans and
other Obligations.


8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent, the L/C Issuers
and the Lenders in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuers) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

101    
sf-3344711

--------------------------------------------------------------------------------




Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX    

ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Company nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
9.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender,” “Lenders,” “Tranche 1 Lender,” “Tranche 1 Lenders,” “Tranche 2 Lender”
and “Tranche 2 Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

102    
sf-3344711

--------------------------------------------------------------------------------




9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

103    
sf-3344711

--------------------------------------------------------------------------------




9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent and L/C Issuers.
(b)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

104    
sf-3344711

--------------------------------------------------------------------------------




(c)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(d)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(e)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to

105    
sf-3344711

--------------------------------------------------------------------------------




Section 2.04(c). Upon the appointment by the Company of a successor to Bank of
America (and acceptance by such successor of such appointment) as L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
(f)    Each other L/C Issuer may at any time give notice of its resignation to
the Company and the Administrative Agent. Upon receipt of any such notice of
resignation, the Company shall have the right to appoint a successor L/C Issuer
as provided in Section 2.03(l). Such resigning L/C Issuer shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Company of a successor to such L/C Issuer hereunder as provided in clause
(i) above (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
(b) the retiring L/C Issuer (in its capacity as such) shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
(f)    Any successor Administrative Agent, L/C Issuer or Swing Line Lender
appointed hereunder shall be an existing Lender at the time of such appointment.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Co-Syndication Agents, the Co-Documentation Agents or
the Book Manager listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative

106    
sf-3344711

--------------------------------------------------------------------------------




Agent, a Lender or an L/C Issuer hereunder. No Arranger, Co-Syndication Agent,
Co-Documentation Agent or Book Manager shall have or be deemed to have any
fiduciary relationship with any Lender.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(g)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(h)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.
ARTICLE X    

MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent,

107    
sf-3344711

--------------------------------------------------------------------------------




and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender, or waive any condition set forth in Section 4.02 as to
any Credit Extension in respect of a particular Tranche hereunder without the
written consent of the Required Tranche 1 Lenders or the Required Tranche 2
Lenders, as the case may be;
(b)    extend or increase the Commitment(s) of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that (i) only the consent of the
Required Tranche 1 Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest at the
Default Rate, in respect of any payments to the Tranche 1 Lenders, and (ii) only
the consent of the Required Tranche 2 Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate, in respect of any payments to the Tranche 2
Lenders;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    except as otherwise provided in this Section 10.01, amend, waive or
modify Section 2.01(a), any notice requirements or minimum or integral amounts
with respect to prepayments of the Tranche 1 Loans or reductions of the
Tranche 1 Commitments, any rights or obligations of the Tranche 1 Lenders under
Section 2.04, any provision of Article III pertaining solely to the rights or
obligations of the Tranche 1 Lenders, or any other provision of this Agreement
providing for or requiring the consent of the Required Tranche 1 Lenders,
without the written consent of the Required Tranche 1 Lenders (and, for the
avoidance of doubt, the written consent of the Required Tranche 1 Lenders shall
be sufficient to approve any amendment, waiver or modification described in this
Section 10.01(g));
(h)    [Reserved];

108    
sf-3344711

--------------------------------------------------------------------------------




(i)    except as otherwise provided in this Section 10.01, amend, waive or
modify Section 2.01(b), any notice requirements or minimum or integral amounts
with respect to prepayments of the Tranche 2 Loans or reductions of the Tranche
2 Commitments, any provision of Article III pertaining solely to the rights or
obligations of the Tranche 2 Lenders, or any other provision of this Agreement
providing for or requiring the consent of the Required Tranche 2 Lenders,
without the written consent of the Required Tranche 2 Lenders (and, for the
avoidance of doubt, the written consent of the Required Tranche 2 Lenders shall
be sufficient to approve any amendment, waiver or modification described in this
Section 10.01(i));
(j)    change any provision of this Section or the definition of “Required
Tranche 1 Lenders” or any other provision hereof specifying the number or
percentage of Tranche 1 Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Tranche 1 Lender (and, for the avoidance of
doubt, the written consent of the Required Tranche 1 Lenders shall be sufficient
to approve any amendment, waiver or modification described in this
Section 10.01(j));
(k)    [Reserved];
(l)    change any provision of this Section or the definition of “Required
Tranche 2 Lenders” or any other provision hereof specifying the number or
percentage of Tranche 2 Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Tranche 2 Lender (and, for the avoidance of
doubt, the written consent of the Required Tranche 2 Lenders shall be sufficient
to approve any amendment, waiver or modification described in this
Section 10.01(l));
(m)    otherwise change the provisions of any Loan Document in a manner that by
its terms could reasonably be expected adversely to affect payments due to
Lenders holding Loans in a particular Tranche differently from the rights of
Lenders holding Loans in the other Tranche without the prior written consent of
the requisite Lenders in the adversely affected Tranche (i.e., in the case of
Tranche 1, the Required Tranche 1 Lenders, and in the case of Tranche 2, the
Required Tranche 2 Lenders);
(n)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(o)    release the Company from the Company Guaranty without the written consent
of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless

109    
sf-3344711

--------------------------------------------------------------------------------




in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (iv) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment(s) of any Defaulting Lender may not be increased or
extended nor any principal amount owed to such Lender reduced, or the final
maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(e)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company or any other Loan Party, the Administrative Agent, the
L/C Issuers or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that

110    
sf-3344711

--------------------------------------------------------------------------------




it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, each L/C Issuer
or the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the

111    
sf-3344711

--------------------------------------------------------------------------------




“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

112    
sf-3344711

--------------------------------------------------------------------------------




10.04    Expenses; Indemnity; Damage Waiver.
(m)    Costs and Expenses. The Company shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(n)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii)  any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under

113    
sf-3344711

--------------------------------------------------------------------------------




any other Loan Document, if the Company or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(o)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(p)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(q)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(r)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments, the repayment, satisfaction or
discharge of all the other Obligations and the termination of this Agreement.

114    
sf-3344711

--------------------------------------------------------------------------------




10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(f)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(g)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Tranche) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment(s) (in each case with respect to any Tranche) or
contemporaneous assignments to related Approved Funds that equal at least the

115    
sf-3344711

--------------------------------------------------------------------------------




amount specified in paragraph (b)(i)(B) of this Section in the aggregate and the
Loans at the time owing to it under such Tranche or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of any Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than U.S.$5,000,000 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment(s)
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Tranches hereunder on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any unfunded Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of the L/C Issuers and the consent of the Swing Line Lender
shall be required for any assignment in respect of the Tranche 1 Loans and
Tranche 1 Commitments.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of U.S.$3,500; provided,
however, that the

116    
sf-3344711

--------------------------------------------------------------------------------




Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender, subject to Section
2.11(a). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

117    
sf-3344711

--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans (including
such Lender’s participations in L/C Obligations and/or Swing Line Loans) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to

118    
sf-3344711

--------------------------------------------------------------------------------




Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation of Bank of America as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Tranche 1 Commitment and Tranche 1 Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor to Bank of America as L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Tranche 1 Lenders to make
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Tranche 1 Lenders to
make Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor to Bank of
America as L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make

119    
sf-3344711

--------------------------------------------------------------------------------




other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c), (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any of the Borrowers and their
obligations, this Agreement or payments hereunder or (iii) any credit insurance
provider relating to the Borrowers and their Obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency or other numbering service provider in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers or numbering with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company. For purposes of this Section,
“Information” means (i) all information received from the Company or any
Subsidiary relating to the Company or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all

120    
sf-3344711

--------------------------------------------------------------------------------




deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Company or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff
hereunder, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. (h) Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
(i)    Without limiting the generality of the foregoing and notwithstanding any
provision to the contrary contained in this Agreement, and to the extent
permitted by applicable law, the covenant of the Borrowers to pay interest at
the rates provided herein shall not merge in any judgment relating to any
obligation of the Borrowers to the Lenders or the Administrative Agent and any
provision of the Interest Act (Canada) or Judgment Interest Act (Alberta) which
restricts any rate of interest set forth herein shall be inapplicable to this
Agreement and is hereby waived by the Borrowers. Additionally, in no event shall
the aggregate “interest” (as defined in Section 347 of the Criminal Code,
Revised Statutes of Canada, 1985, C. 46) payable by any Borrower under this
Agreement in respect of the Committed Loans exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted under that

121    
sf-3344711

--------------------------------------------------------------------------------




section and, if any payment, collection or demand pursuant to this Agreement in
respect of “interest” (as defined in that section) is determined to be contrary
to the provisions of that section, such payment, collection or demand shall be
deemed to have been made by mutual mistake of such Borrower and the Lenders and
the amount of such payment or collection shall be refunded to such Borrower; for
purposes of this Agreement the effective annual rate of interest shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the applicable credit advanced on the basis of
annual compounding of the lawfully permitted rate of interest and, in the event
of dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent will be conclusive for the purposes of
such determination.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Advance
Funding Documentation, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or the L/C
Issuers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

122    
sf-3344711

--------------------------------------------------------------------------------




10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in
Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(e)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(f)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR

123    
sf-3344711

--------------------------------------------------------------------------------




DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(g)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(h)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, EACH
DESIGNATED BORROWER HEREBY IRREVOCABLY APPOINTS THE COMPANY AS ITS AUTHORIZED
AGENT WITH ALL POWERS NECESSARY TO RECEIVE ON ITS BEHALF SERVICE OF COPIES OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY OF
SUCH COURTS IN AND OF THE STATE OF NEW YORK. SUCH SERVICE MAY BE MADE BY MAILING
OR DELIVERING A COPY OF SUCH PROCESS TO A DESIGNATED BORROWER IN CARE OF THE
COMPANY AT ITS ADDRESS FOR

124    
sf-3344711

--------------------------------------------------------------------------------




NOTICES PROVIDED FOR IN SECTION 10.02, AND EACH DESIGNATED BORROWER HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS THE COMPANY TO ACCEPT SUCH SERVICE ON ITS
BEHALF AND AGREES THAT THE FAILURE OF THE COMPANY TO GIVE ANY NOTICE OF ANY SUCH
SERVICE TO SUCH DESIGNATED BORROWER SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF
SUCH SERVICE OR OF ANY JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED
THEREON. THE COMPANY HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT AS PROCESS
AGENT.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    California Judicial Reference. If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
10.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan

125    
sf-3344711

--------------------------------------------------------------------------------




Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, nor any Arranger or any Lender, has any obligation to the
Company, any other Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent, nor any Arranger or any Lender, has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater

126    
sf-3344711

--------------------------------------------------------------------------------




than the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).
10.20    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.21    English Language. The Loan Parties expressly require that this document
and all documents accessory hereto be drawn up in English and the Administrative
Agent and each Lender, because of the customer’s requirement and by making such
documents available to the customer in the English language, expresses the same
requirement. Les Emprunteurs requièrent expressément que ce document et tous les
documents qui s’y rapportent soient rédigés en langue anglaise et la Mondataire
Administratif et chaque Prêteur, à cause de cette exigence du client, exprime la
même volonté en faisant en sorte que les documents en langue anglaise soient à
la disposition du client.
10.22    Amendment and Restatement.
(a)    This Agreement is intended to amend and restate and supersede and replace
in its entirety the Existing Credit Agreement, without novation, with the
Commitments set forth herein and the Lenders and L/C Issuers party hereto. Any
Lender party to the Existing Credit Agreement not listed in the signature pages
hereof shall cease to be a Lender on the Closing Date upon payment of all
amounts (except principal) due to it under Section 4.01(e) and all amounts of
principal owing to it under Section 10.22(b). Without limiting the generality of
the foregoing, on the Closing Date, each Lender listed on the signature pages
hereof not previously party to the Existing Credit Agreement shall be and become
a Lender hereunder and shall have all of the rights and be obligated to perform
all of the obligations of a Lender hereunder to the extent of its Commitment.
Notwithstanding anything to the contrary contained in the Existing Credit
Agreement, in order to effect the restructuring of the existing credit
facilities as contemplated by this Agreement, (i) all existing Letters of Credit
under (and as defined in) the Existing Credit Agreement will be deemed to be
Letters of Credit in accordance with this Agreement and (ii) all accrued and
unpaid interest, and all accrued and incurred and unpaid fees, costs and
expenses payable under the Existing Credit Agreement, including all accrued and
unpaid Facility Fees under (and as defined in) Section 2.09(a) of the Existing
Credit Agreement, Letter of Credit Fees under (and as defined in) Section
2.03(h) of the Existing Credit Agreement, and fronting fees under (and as
described in ) Section 2.03(i) of the Existing Credit Agreement, and all fees
and expenses outstanding under Section 10.04(a) and Section 10.04(b) of the
Existing Credit Agreement and other similar costs and expenses, will be due and
payable on the Closing Date. The Letters of Credit (undrawn or drawn but as yet

127    
sf-3344711

--------------------------------------------------------------------------------




unreimbursed as of the Closing Date) outstanding under the Existing Credit
Agreement on the Closing Date, which are specified on Schedule 1.02, shall,
following the satisfaction of all conditions precedent as set forth in
Section 4.01 to the initial Credit Extension hereunder, be deemed to constitute
Letters of Credit issued hereunder in the same manner and subject to the same
terms and conditions as if issued initially as Letters of Credit pursuant to
Section 2.03.
(b)    On the Closing Date, each “Tranche 1 Loan” and “Tranche 2 Loan” under the
Existing Credit Agreement shall be deemed to be a Tranche 1 Loan hereunder, and
each “Tranche 3 Loan” under the Existing Credit Agreement shall be deemed to be
a Tranche 2 Loan hereunder. Each Tranche 1 Lender hereunder shall have the
Applicable Percentage for Tranche 1 as set forth in Schedule 2.01. Each Tranche
1 Lender having Tranche 1 Loans outstanding on the Closing Date and whose
Applicable Percentage in respect of such Tranche 1 Loans has been decreased on
the Closing Date, and each Lender under the Existing Credit Agreement not
continuing as a Lender hereunder, shall be deemed to have assigned on the
Closing Date, without recourse, ratably to each Tranche 1 Lender increasing its
Tranche 1 Commitment (an “Increasing Tranche 1 Lender”) and to any new Tranche 1
Lender with a Tranche 1 Commitment (a “New Tranche 1 Lender”) on the Closing
Date such ratable portion of such Tranche 1 Loans as shall be necessary to
effectuate such adjustment. Each Increasing Tranche 1 Lender and each New
Tranche 1 Lender on the Closing Date shall (i) be deemed to have assumed such
ratable portion of such Tranche 1 Loans and (ii) fund on the Closing Date such
assumed amounts to the Administrative Agent for the account of each such
assigning Lender in accordance with the provisions hereof in the amount notified
to such Increasing Tranche 1 Lender or New Tranche 1 Lender by the
Administrative Agent. Each Tranche 2 Lender hereunder shall have the Applicable
Percentage for Tranche 2 as set forth in Schedule 2.01. Each Tranche 2 Lender
having Tranche 2 Loans outstanding on the Closing Date and whose Applicable
Percentage in respect of such Tranche 2 Loans has been decreased on the Closing
Date, and each Lender under the Existing Credit Agreement not continuing as a
Lender hereunder, shall be deemed to have assigned on the Closing Date, without
recourse, ratably to each Tranche 2 Lender increasing its Tranche 2 Commitment
(an “Increasing Tranche 2 Lender”) and to any new Tranche 2 Lender with a
Tranche 2 Commitment (a “New Tranche 2 Lender”) on the Closing Date such ratable
portion of such Tranche 2 Loans as shall be necessary to effectuate such
adjustment. Each Increasing Tranche 2 Lender and each New Tranche 2 Lender on
the Closing Date shall (i) be deemed to have assumed such ratable portion of
such Tranche 2 Loans and (ii) fund on the Closing Date such assumed amounts to
the Administrative Agent for the account of each such assigning Lender in
accordance with the provisions hereof in the amount notified to such Increasing
Tranche 2 Lender or New Tranche 2 Lender by the Administrative Agent.
(c)    The Company ratifies, affirms and acknowledges all of its Obligations in
respect of the Existing Letters of Credit and related Issuer Documents, and the
Tranche 1 Lenders shall be deemed to have participating interests in the
Existing Letters of Credit and related Issuer Documents as of the Closing Date
in accordance with their Applicable Tranche 1 Percentage as reflected in
Schedule 2.01 attached hereto.
(d)    All previously outstanding promissory notes under the Existing Credit
Agreement will be deemed cancelled upon the occurrence of the Closing Date and
the issuance of the Notes hereunder. Additionally, those Lenders party hereto
which are also party to the Existing Credit Agreement hereby waive any prior
notice requirement under the Existing Credit Agreement with

128    
sf-3344711

--------------------------------------------------------------------------------




respect to the termination of commitments thereunder and the making of any
prepayments thereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



129    
sf-3344711

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
JACOBS ENGINEERING GROUP INC.
By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Executive Vice President Finance and Administration    




JACOBS UK HOLDINGS LIMITED


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Director    


JACOBS U.K. LIMITED


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Director    


JACOBS INDUSTRIAL SERVICES U.K. LIMITED


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Attorney    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




JEG ACQUISITION COMPANY LIMITED


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Director    


JACOBS NEDERLAND B.V.
By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Attorney    


JACOBS ENGINEERING SINGAPORE PTE LTD


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Attorney    


JACOBS CANADA INC.


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Director and Treasurer    


JACOBS FRANCE S.A.S.


By: /s/ John W. Prosser, Jr.    
Name: John W. Prosser, Jr.    
Title: Attorney    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------






JACOBS ENGINEERING ESPAÑA, S.L.


By: /s/ John W. Prosser, Jr.     
Name: John W. Prosser, Jr.    
Title: Attorney    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Agreement on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS AUSTRALIA PTY
LIMITED under power of attorney in the
presence of:    _/s/John W Prosser, Jr.___________
Signature of attorney




/s/ Michael S. Udovic___________________        _John W Prosser, Jr_____________
Signature of witness    Name






_Michael S. Udovic_____________________        _February 6, 2014______________
Name    Date of power of attorney

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Agreement on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS E&C AUSTRALIA PTY. LTD.
under power of attorney in the
presence of:    _/s/John W Prosser, Jr.___________
Signature of attorney




/s/ Michael S. Udovic___________________        _John W Prosser, Jr_____________
Signature of witness    Name






_Michael S. Udovic_____________________        _February 3, 2014______________
Name    Date of power of attorney

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Agreement on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS AUSTRALIA HOLDINGS COMPANY PTY. LTD.
under power of attorney in the
presence of:    _/s/John W Prosser, Jr.___________
Signature of attorney




/s/ Michael S. Udovic___________________        _John W Prosser, Jr_____________
Signature of witness    Name






_Michael S. Udovic_____________________        _February 6, 2014______________
Name    Date of power of attorney

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Agreement on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for SINCLAIR KNIGHT MERZ PTY LIMITED
under power of attorney in the
presence of:    _/s/John W Prosser, Jr.___________
Signature of attorney




/s/ Michael S. Udovic___________________        _John W Prosser, Jr_____________
Signature of witness    Name






_Michael S. Udovic_____________________        _January 31, 2014______________
Name    Date of power of attorney

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Liliana Claar    
Name: Liliana Claar    
Title: Vice President    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Tranche 1 Lender, as an L/C Issuer and as Swing Line
Lender
By: /s/ Arthur Ng    
Name: Arthur Ng     
Title: Vice President    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




BNP PARIBAS, as a Tranche 1 Lender and as an L/C Issuer
By: /s/ Renaud-Franck Falce    
Name: Renaud-Franck Falce    
Title: Managing Director    


By: /s/ Louise Roussel    
Name: Louise Roussel    
Title: Vice President    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




BANK OF THE WEST, as a Tranche 1 Lender
By: /s/ Nino Cordoves    
Name: Nino Cordoves    
Title: Vice President    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Tranche 1 Lender and as an L/C Issuer
By: /s/ Dhiren Desai    
Name: Dhiren Desai    
Title: Vice President    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Tranche 1 Lender and as an L/C
Issuer
By: /s/ Susan Swerdloff    
Name: Susan Swerdloff    
Title: Managing Director    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




TD BANK, N.A., as a Tranche 1 Lender
By: /s/ M. Bernadette Collins    
Name: M. Bernadette Collins    
Title: SVP    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Tranche 1 Lender
By: /s/ Christopher Usas    
Name: Christopher Usas    
Title: Director    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Tranche 1 Lender


By: /s/ Sam Coyward    
Name: Sam Coyward    
Title: VP    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




LLOYDS BANK PLC, as a Tranche 1 Lender


By: /s/ Stephen Giacolone    
Name: Stephen Giacolone    
Title: Assistant Vice President G011    


By: /s/ Dennis McClellan    
Name: Dennis McClellan    
Title: Assistant Vice President M040    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




RBS CITIZENS, N.A., as a Tranche 1 Lender


By: /s/ André A. Nazareth    
Name: André A. Nazareth    
Title: Senior Vice President    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Tranche 1 Lender
By: /s/ Brandon Rolek    
Name: Brandon Rolek    
Title: Senior Vice President    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




HSBC BANK USA, N.A., as a Tranche 2 Lender
By: /s/ James C. Colman    
Name: James C. Colman    
Title: Vice President    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




NATIONAL WESTMINSTER BANK PLC, as a Tranche 2 Lender


By: /s/ David Moxham    
Name: David Moxham    
Title: Director SFC South    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION, as a Tranche 2 Lender
By: /s/ Joyce P. Dorsett    
Name: Joyce P. Dorsett    
Title: Vice President    

Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION, CANADA BRANCH, as a Tranche 2 Lender
By: /s/ Joseph Rauhala    
Name: Joseph Rauhala    
Title: Managing Director    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION, as a Tranche 2 Lender
By: /s/ David W. Kee    
Name: David W. Kee    
Title: Managing Director    



Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Tranche 2 Lender
By: /s/ Robert Grillo    
Name: Robert Grillo    
Title: Director    


 
 





Signature Page to Credit Agreement    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 1.01








[RESERVED]
1.




Schedule 1.01

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 1.02
EXISTING LETTERS OF CREDIT


Issuing Bank
L/C Number
Type
Account Party
Expiration Date
Beneficiary
Stated amount
BNP Paribas
91912551
Performance
Jacobs International Holdings Inc.
12/31/14
BNP Paribas Abu Dhabi
USD 1,411,583.70
Bank of America
3099669
Financial
Jacobs Engineering Group Inc.
5/25/14
The Texas Department of Insurance Division of Worker’s Compensation Self
Insurance Regulation
USD 3,100,000.00
Bank of America
3100248
Financial
Jacobs Engineering Group Inc.
7/31/14
ACE American Insurance Company
USD 7,712,752.00
Bank of America
68007136
Financial
Edwards and Kelcey, Inc.
5/1/14
American Causality Company of Reading Pennsylvania
USD 35,000.00








Schedule 1.02

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Tranche 1 Lenders
Tranche 1 Lender
Tranche 1 Commitment
Applicable Tranche 1 Percentage
Bank of America, N.A.


$150,000,000


13.157894740
%
BNP Paribas


$115,000,000


10.087719300
%
Bank of the West


$35,000,000


3.070175440
%
Wells Fargo Bank, N.A.


$150,000,000


13.157894740
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$145,000,000


12.719298250
%
TD Bank, N.A.


$145,000,000


12.719298250
%
The Bank of Nova Scotia


$115,000,000


10.087719300
%
Barclays Bank PLC


$100,000,000


8.771929830
%
Lloyds Bank plc


$75,000,000


6.578947370
%
RBS Citizens, N.A.


$75,000,000


6.578947370
%
The Northern Trust Company


$35,000,000


3.070175440
%
Total


$1,140,000,000


100.000000000
%




Schedule 2.01

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




Tranche 2 Lenders


Tranche 2 Lender
Tranche 2 Commitment
Applicable Tranche 2 Percentage
HSBC Bank USA, N.A.


$100,000,000


21.739130440
%
National Westminster Bank plc


$100,000,000


21.739130440
%
U.S. Bank, National Association


$100,000,000


21.739130440
%
Sumitomo Mitsui Banking Corporation


$85,000,000


18.478260870
%
Australia and New Zealand Banking Group Limited


$75,000,000


16.304347830
%
Total


$460,000,000


100.000000000
%






Schedule 2.01

    Page 2    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 5.03
AUTHORIZATIONS AND CONSENTS






Approval by the Board of Directors of the Borrower and analogous governing
institution of each other Loan Party, all of which have been obtained as of the
Closing Date.







Schedule 5.03

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 5.09
ENVIRONMENTAL MATTERS






None.



Schedule 5.09

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 5.12
ERISA MATTERS




Jacobs Engineering Group Inc. 401(k) Plus Savings Plan
Jacobs Project Mgmt 401(k) Effective 10/1/2008
Jacobs Field Services North America 401(k) Plus Savings Plan





Schedule 5.12

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 5.13


SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS




Jacobs Government Services Company, a California corporation
 
100.00
%
 
Jacobs Field Services North America Inc., a Texas corporation (MS)
 
100.00
%
 
Jacobs Field Services Ltd., a Canadian corporation (MS)
 
100.00
%
 
JFSL Industrial Group Ltd., a Canadian corporation
 
100.00
%
 
JFSL Construction Ltd., a Canadian corporation
 
100.00
%
 
JFSL Projects Ltd., a Canadian corporation
 
100.00
%
 
JFSL Construction Services Inc., a Canadian corporation
 
100.00
%
 
JE Remediation Technologies Inc., a Louisiana corporation
 
100.00
%
 
Jacobs Maintenance Inc., a Louisiana corporation (MS)
 
100.00
%
 
Jacobs Consultancy Inc., a Texas corporation
 
100.00
%
 
Jacobs P&C US Inc., a Delaware corporation (MS)
 
100.00
%
 
Jacobs PSG Inc., a Delaware corporation
 
100.00
%
 
Jacobs P&C Inc., a Delaware corporation
 
100.00
%
 
Jacobs Minerals, Inc., a Delaware corporation
 
100.00
%
 
DSI Constructors Inc., a Delaware corporation
 
100.00
%
 
Jacobs Professional Services Inc., a Delaware corporation
 
100.00
%
 
Jacobs Field Services Americas Inc., a Delaware corporation (MS)
 
100.00
%
 
Jacobs Engineering Inc., a Delaware corporation (MS)
 
100.00
%
 
Jacobs Australia Holdings Company Pty Ltd, an Australia corporation (MS)
 
100.00
%
 
Sinclair Knight Merz Management Pty Limited, an Australia corporation
 
100.00
%
 
Sinclair Knight Merz Holdings Ltd., an Australia corporation
 
100.00
%
 


Schedule 5.13

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




Sinclair Knight Merz EPC Pty Ltd, an Australia corporation
 
100.00
%
 
Sinclair Knight Merz Architecture Pty Ltd, an Australia corporation
 
100.00
%
 
SKM Investments Australia Pty Ltd, an Australia corporation
 
100.00
%
 
Sinclair Knight Merz Pty Limited, an Australia corporation (MS)
 
100.00
%
 
Redecon Australia Pty Ltd, an Australia corporation
 
100.00
%
 
Sinclair Knight Merz Consulting (India) Private Limited, an India corporation
 
100.00
%
 
Sinclair Knight Merz (Ireland) Ltd, an Ireland corporation
 
100.00
%
 
Sinclair Knight Merz (Philippines) Inc., a Philippines corporation
 
100.00
%
 
Merz Pacific Inc (Guam), a Guam corporation
 
100.00
%
 
Sinclair Knight Merz Inc (Delaware), a Delaware corporation
 
100.00
%
 
Sinclair Knight Merz (Thailand) Co Ltd., a Thailand corporation
 
100.00
%
 
Sinclair Knight Merz International Holdings LLC, a Delaware limited liability
company
 
100.00
%
 
Sinclair Knight Merz (NZ) Holdings Ltd, a New Zealand corporation
 
100.00
%
 
Sinclair Knight Merz (Kenya) Limited, a Kenya corporation
 
100.00
%1
 
Sinclair Knight Merz Limited, a New Zealand corporation
 
100.00
%
 
Sinclair Knight Merz (Fiji) Ltd, a Fiji corporation
 
100.00
%
 
PT Sinclair Knight Merz, an Indonesia corporation
 
100.00
%
 
Sinclair Knight Merz (Europe) Limited, a corporation of England and Wales
 
100.00
%
 


Schedule 5.13

    Page 2    
sf-3344711

--------------------------------------------------------------------------------




Sinclair Knight Merz Pakistan (Pvt) Ltd, a Pakistan corporation
 
100.00
%
 
Sinclair Knight Merz (South Africa) (Pty) Ltd, a South Africa corporation
 
100.00
%
 
Sinclair Knight Merz Guinea SARL, a Guinea corporation
 
100.00
%
 
Sinclair Knight Merz (Liberia) LLC, a Liberia corporation
 
100.00
%
 
Sinclair Knight Merz (Canada) Inc, a Canada corporation
 
100.00
%
 
SKM Colombia S.A.S., a Colombia corporation
 
100.00
%
 
Sinclair Knight Merz L.L.C. (Oman), an Oman corporation
 
100.00
%
 
Sinclair Knight Merz (France) S.A.R.L., a France corporation
 
100.00
%
 
Sinclair Knight Merz Poland Sp. z o. o., a Poland corporation
 
100.00
%
 
Sinclair Knight Merz (Rus) OOO, a Russia corporation
 
100.00
%2
 
Sinclair Knight Merz SAC (Peru), a Peru corporation
 
100.00
%2
 
Sinclair Knight Merz Servicos Limitada (Brazil), a Brazil corporation
 
100.00
%2
 
Enviros Group Limited, a corporation of England and Wales
 
100.00
%
 
Enviros Limited, a corporation of England and Wales
 
100.00
%
 
Enviros Consulting Limited, a corporation of England and Wales
 
100.00
%
 
Enviros SRO (Czech), a Czech Republic corporation
 
80.00
%
 
Colin Buchanan & Partners Ltd, a corporation of England and Wales
 
100.00
%
 
Colin Buchanan & Partners Hong Kong Ltd, a Hong Kong corporation
 
100.00
%
 
Colin Buchanan & Partners China Ltd, a China corporation
 
100.00
%
 


Schedule 5.13

    Page 3    
sf-3344711

--------------------------------------------------------------------------------




Sinclair Knight Merz Consultores SA, a Chile limited liability partnership
 
100.00
%3
 
Sinclair Knight Merz Inversiones SpA, a Chile corporation
 
100.00
%4
 
Sinclair Knight Merz (Chile) Limitada, a Chile corporation
 
100.00
%5
 
SKM-IRH SpA, a Chile corporation
 
89.85
%
 
Sinclair Knight Merz (Hong Kong) Limited, a Hong Kong corporation
 
100.00
%
 
Sinclair Knight Merz International (Hong Kong) Ltd, a Hong Kong corporation
 
100.00
%
 
Sinclair Knight Merz (China) Co Ltd, a China corporation
 
100.00
%
 
Sinclair Knight Merz (Singapore) Pte Limited, a Singapore corporation
 
100.00
%
 
SKM (Singapore) Pte. Ltd., a Singapore corporation
 
100.00
%
 
Sinclair Knight Merz Sdn Bhd, a Malaysia corporation
 
100.00
%
 
SKM Consulting Services (M) Sdn Bhd, a Malaysia corporation
 
100.00
%
 
SKM Perunding Mahir Bersatu Sdn Bhd
 
100.00
%
 
Sinclair Knight Merz Engineering Sdn Bhd
 
100.00
%
 
Jacobs Brazil Limited Inc., a Brazil corporation
 
100.00
%
 
Brazil Limited Inc., a Brazil corporation
 
100.00
%
 
CODE International Assurance Ltd., a Nevada corporation (MS)
 
100.00
%
 
Jacobs Engineering SA, a Moroccan corporation
 
50.00
%
 
Transportation Engineering and Management Consultants Maroc, a Moroccan
corporation
 
100.00
%6
 
Jacobs Engineering España, S.L., a Spanish corporation (MS)
 
100.00
%
 


Schedule 5.13

    Page 4    
sf-3344711

--------------------------------------------------------------------------------




Neste Jacobs Oy, a corporation of Finland
 
40.00
%
 
Rintekno Oy, a corporation of Finland
 
100.00
%
 
Jacobs Engineering Ireland Limited, a Republic of Ireland corporation (MS)
 
100.00
%
 
Jacobs Engineering de México, S.A. de C.V., a Mexican corporation
 
100.00
%
 
Jacobs Luxembourg, Sarl, a Luxembourg corporation (MS)
 
100.00
%
 
Jacobs Holding France SAS, a French corporation (MS)
 
100.00
%
 
Jacobs France SAS, a French corporation (MS)
 
100.00
%
 
Jacobs Italia, SpA, an Italian corporation
 
100.00
%
 
Jacobs Morocco SARLAU, a Moroccan corporation
 
100.00
%
 
Jacobs Nucléaire SAS, a French corporation (MS)
 
100.00
%
 
Jacobs Spain S.L., a Spanish corporation (MS)
 
100.00
%
 
Jacobs Engineering Deutschland GmbH, a German corporation (MS)
 
100.00
%
 
Jacobs Projects GmbH, a German corporation (MS)
 
100.00
%
 
Jacobs Nederland B.V., a Netherlands corporation (MS)
 
100.00
%
 
Jacobs Process B.V., a Netherlands corporation (MS)
 
100.00
%
 
Jacobs Russia LLC, a Russian corporation
 
100.00
%
 
Jacobs Norway AS, a Norwegian corporation
 
100.00
%
 
Jacobs Chile S.A., a Chilean corporation (MS)
 
100.00
%
 
Jacobs Peru S.A., a Peruvian corporation (MS)
 
100.00
%
 


Schedule 5.13

    Page 5    
sf-3344711

--------------------------------------------------------------------------------




Chemetics Inc., a Canadian corporation (MS)
 
100.00
%
 
Jacobs Minerals Canada Inc. a Canadian corporation (MS)
 
100.00
%
 
Jacobs Österreich GmbH, an Austrian corporation
 
100.00
%
 
Jacobs Advanced Manufacturing B.V., a Netherlands corporation (MS)
 
100.00
%
 
Jacobs Nuclear Engineering Services Private Ltd., an India corporation (MS)
 
100.00
%
 
Jacobs Belgïe N.V., a Belgian corporation (MS)
 
100.00
%
 
Jacobs Sverige A.B., a Swedish corporation
 
100.00
%
 
Jacobs UK Holdings Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs U.K. Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs Process Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs E&C Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs E&C International Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs Matasis (Pty) Ltd., a corporation of South Africa
 
74.00
%
 
Sula Systems Ltd., a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs Consultancy Ltd., a corporation of England and Wales
 
100.00
%
 
Jacobs Industrial Services U.K. Ltd, a corporation of England and Wales (MS)
 
100.00
%
 
Lindsey Engineering Services Ltd, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs L.E.S. Limited, a corporation of England and Wales
 
100.00
%
 
Jacobs Engineering India Private Limited, an India corporation (MS)
 
100.00
%7
 


Schedule 5.13

    Page 6    
sf-3344711

--------------------------------------------------------------------------------




HGC Constructors Private Ltd.
 
100.00
%
 
Gibb Holdings Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Jacobs One Limited, a corporation of Scotland (MS)
 
100.00
%
 
Babtie International Limited, a corporation of Scotland (MS)
 
100.00
%
 
Ringway Babtie Limited, a corporation of England and Wales
 
25.00
%
 
Le Crossing Company Limited, a corporation of England and Wales
 
57.00
%
 
Jacobs China Limited, a Hong Kong corporation (MS)
 
100.00
%
 
Jacobs Macau Limited, a Macau corporation
 
100.00
%
 
    BEAR Scotland Limited, a corporation of Scotland
 
25.00
%
 
    Ringway Jacobs Limited, a corporation of England and Wales
 
50.00
%
 
JacobsGIBB Limited, a corporation of England and Wales (MS)
 
100.00
%
 
Westminster & Earley Services Ltd, a corporation of England and Wales
 
100.00
%
 
Thistle Water Ltd., a corporation of England and Wales
 
30.00
%
 
Jacobs Suomi Oy, a corporation of Finland
 
100.00
%
 
JEG Acquisition Company Limited, a corporation of England and Wales (MS)
 
100.00
%
 
AWE Management Limited, a corporation of England and Wales
 
33.34
%
 
Jacobs, Zamel and Turbag Consulting Engineers Company, a Saudi Arabian
professional services partnership (MS)
 
60.00
%
 
Jacobs International Holdings Inc., a Delaware corporation (MS)
 
100.00
%
 
Jacobs Hellas A.E. a Greek corporation
 
100.00
%
 
Jacobs Polska S.p z.o.o., a Polish corporation
 
100.00
%
 


Schedule 5.13

    Page 7    
sf-3344711

--------------------------------------------------------------------------------




Jacobs Puerto Rico Inc., a Puerto Rican corporation (MS)
 
100.00
%
 
Jacobs Panama Inc., a Panamanian corporation
 
100.00
%
 
Jacobs Holdings Singapore Pte. Ltd., a Singapore corporation (MS)
 
100.00
%
 
Jacobs Constructors Singapore Pte. Ltd., a Singapore corporation (MS)
 
100.00
%
 
Jacobs Engineering Singapore Pte Ltd, a Singapore corporation (MS)
 
100.00
%
 
Consulting Engineering Services (India) Private Limited, an India corporation
(MS)
 
70.00
%
 
Consulting Engineering Services LLC, a Sultanate of Oman corporation
 
70.00
%
 
Jacobs Projects (Shanghai) Co., Ltd., a Peoples Republic of China corporation
(MS)
 
100.00
%
 
Jacobs Construction Engineering Design Consulting (Shanghai) Co., Ltd., a
Peoples Republic of China corporation (MS)
 
100.00
%
 
Jacobs Services SEA Pte. Ltd., a Singapore corporation
 
100.00
%
 
Jacobs Canada Inc., a Canadian corporation (MS)
 
100.00
%
 
Jacobs Industrial Services Limited., a Canadian corporation (MS)
 
100.00
%
 
Jacobs Consultancy Canada Inc., a Canadian corporation
 
100.00
%
 
Jacobs DCSA Saudi Arabia Limited., a Saudi Arabian corporation
 
60.00
%
 
Jacobs Advisers Inc., a California corporation
 
100.00
%8
 
Jacobs Civil Consultants Inc., a New York corporation (MS)
 
100.00
%
 
JE Professional Resources Inc., a California corporation (MS)
 
100.00
%
 
Jacobs Technology Inc., a Tennessee corporation (MS)
 
 
100.00
%
 
Jacobs Australia Pty Limited, an Australian corporation (MS)
 
 
100.00
%
 


Schedule 5.13

    Page 8    
sf-3344711

--------------------------------------------------------------------------------




Jacobs E&C Australia Pty Ltd., an Australian corporation
 
 
100.00
%
 
Jacobs Project Management Australia Pty Ltd., an Australian corporation
 
 
100.00
%
 
TYBRIN Corporation, a Florida corporation (MS)
 
 
100.00
%
 
Jacobs Strategic Solutions Group, Inc., a Virginia corporation
 
 
100.00
%
 
Jacobs Industrial Services Inc., a Delaware corporation (MS)
 
 
100.00
%
 
CRSS International Inc., a South Carolina corporation
 
 
100.00
%
 
Jacobs Engineering New York Inc., a New York corporation
 
 
100.00
%
 
Jacobs Telecommunications Inc., a New Jersey corporation
 
 
100.00
%
 
Edwards and Kelcey Caribe Inc., a Puerto Rico corporation
 
 
100.00
%
 
Edwards and Kelcey Design Services Inc., an Illinois corporation (MS)
 
 
100.00
%
 
Edwards and Kelcey Partners LLP, a New Jersey corporation
 
 
99.00
%
 
Jacobs Project Management Co. a Delaware corporation (MS)
 
 
100.00
%
 
LeighFisher Inc., a Delaware corporation (MS)
 
 
100.00
%
 
LeighFisher Canada Inc., a Canadian corporation
 
 
100.00
%
 
LeighFisher Holdings Ltd., a corporation of England and Wales
 
 
100.00
%
 
LeighFisher Ltd., a corporation of England and Wales
 
 
100.00
%
 
LeighFisher (India) Pvt. Ltd., a corporation of India
 
 
100.00
%
 
KlingStubbins Inc., a Delaware corporation (MS)
 
 
100.00
%
 
Integrated Pipeline Solutions, Inc., a Delaware corporation
 
 
100.00
%
 


Schedule 5.13

    Page 9    
sf-3344711

--------------------------------------------------------------------------------




Resource Spectrum Inc., a Georgia corporation
 
 
100.00
%
 
Jordan, Jones and Goulding, Inc., a Georgia corporation
 
 
100.00
%
 
LeighFisher B.V.
 
 
100.00
%
 
Jacobs Infrastructure Texas Inc., a Delaware Corporation
 
 
100.00
%
 
Jacobs Stobbarts Limited, a corporation of England and Wales
 
 
100.00
%
 





1 
Ownership is divided between Sinclair Knight Merz (NZ) Holdings Ltd (50%) and
Sinclair Knight Merz (Europe) Limited (50%).

2
Ownership is divided between Sinclair Knight Merz (Europe) Limited (99.9%) and
Sinclair Knight Merz Holdings Ltd (0.1%)

3 
Ownership is divided between Sinclair Knight Merz (Europe) Limited and SKM
Investments Australia Pty Limited.

4 
Ownership is divided between Sinclair Knight Merz Consulatores SA and SKM
Investments Australia Pty Limited.

5 
Ownership is divided between Sinclair Knight Merz Consulatores SA, Sinclair
Knight Merz Inversiones SpA and SKM Investments Australia Pty Limited.

6 
Ownership is divided between Jacobs Morocco (50%) and OCP (50%)

7 
Ownership is divided between Jacobs Engineering Inc. and Jacobs U.K. Limited

8 
Ownership is divided between Jacobs Engineering Group and Jacobs Canada Inc.



(MS)     denotes a Material Subsidiary (MS).

Schedule 5.13

    Page 10    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 5.17


IDENTIFICATION NUMBERS FOR
DESIGNATED BORROWERS THAT ARE FOREIGN SUBSIDIARIES










Designated Borrower


Identification Number


Jurisdiction of Organization
Jacobs Australia Pty Limited
79749287
Australia
Jacobs E&C Australia Pty Ltd
004 239 972
Australia
Jacobs Canada Inc.
3989615
Canada
Jacobs France S.A.S.
348 922 055
France
Jacobs Nederland B.V.
24301248
Netherlands
Jacobs Engineering Singapore Pte Ltd
199803266M
Singapore
Jacobs Engineering España, S.L.
B35541341
Spain
JEG Acquisition Company Limited
6678113
England and Wales
Jacobs Industrial Services U.K. Limited
2527622
England and Wales
Jacobs UK Holdings Limited
4420029
England and Wales
Jacobs U.K. Limited
2594504
England and Wales
Jacobs Australia Holdings Company Pty. Ltd.
165 641 592
Australia
Sinclair Knight Merz Pty Limited
001 024 095
Australia




Schedule 5.17

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS






None.

Schedule 7.01

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES




JACOBS ENGINEERING GROUP INC.
and DESIGNATED BORROWERS:


155 North Lake Avenue
Pasadena, CA 91101


Attention: John Prosser, Chief Financial Officer & Treasurer
Telephone: (626) 578-6803
Facsimile: (626) 578-6827
Electronic Mail: john.prosser@jacobs.com
Website Address:
www.jacobs.com

U.S. Taxpayer Identification Number(s):
Jacobs Engineering Group Inc.: 95-4081636


With copies to each of:

Nazim Thawerbhoy, Senior Vice President, Controller
Telephone: (626) 578-6819
Facsimile: (626) 578-6990
Electronic Mail: nazim.thawerbhoy@jacobs.com


Mike Udovic, Vice President, Corporate Secretary
Telephone: (626) 578-3558
Facsimile: (626) 578-6990
Electronic Mail: michael.udovic@jacobs.com


Michael Carlin, Vice President, Assistant Treasurer
Telephone: (626) 568-7059
Facsimile: (626) 578-6894
Electronic Mail: michael.carlin@jacobs.com





Schedule 10.02

    Page 1    
sf-3344711

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND SWING LINE LENDER:


Administrative Agent’s Office and Bank of America’s Lending Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.
Mail Code: NC1-001-04-39
101 N Tryon Street
Charlotte, NC 28280


Attention: Lynne Barrett Cole
Telephone: (980) 387-3614
Facsimile: (704) 409-0003
Electronic Mail: lynne.b.cole@baml.com

Account No. (for U.S. Dollars): 1366212250600
Ref: Jacobs Engineering, Attn: Credit Services
ABA# 026009593


Account No. (for Australian Dollars): 520190661017
Ref: Jacobs Engineering, Attn: Credit Services
Swift Address: BOFAAUSX
Ref: Jacobs Engineering


Account No. (for Canadian Dollars): 711465003220
Ref: Jacobs Engineering, Attn: Credit Services
Swift Address: BOFACATT


Account No. (for Euro): 65280019
Ref: Jacobs Engineering, Attn: Credit Services
Swift Address: BOFAGB22


Account No. (for Singapore Dollars): 621290661054
Bank of America: Singapore
Singapore, Singapore
Swift: BOFASG2X
Attn: Credit Services
Ref: Jacobs Engineering


Account No. (for Sterling): 65280027
Ref: Jacobs Engineering, Attn: Credit Services
London Sort Code: 16-50-50
Swift Address: BOFAGB22

Schedule 10.02

    Page 2    
sf-3344711

--------------------------------------------------------------------------------






Account No. (for Swedish Krona): 40618889
Bank: Svenska Handelsbanken
Stockholm, Sweden
Swift: HANDSESS
Ref: Jacobs Engineering



Schedule 10.02

    Page 3    
sf-3344711

--------------------------------------------------------------------------------




Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
Mail Code: CA5-701-05-19
1455 Market Street, 5th Floor
San Francisco, CA 94103

Attention: Liliana Claar
Telephone: (415) 436-2770
Facsimile: (415) 503-5003
Electronic Mail: liliana.claar@baml.comwith a copy to:


Bank of America, N.A.
333 S. Hope Street, 24th Floor
Mail Code: CA9-193-24-05
Los Angeles, CA 90071


Attention:     Arthur Ng
Telephone:     (415) 913-4771
Facsimile:     (415) 913-2355
Electronic Mail: arthur.ng@baml.com

Schedule 10.02

    Page 4    
sf-3344711

--------------------------------------------------------------------------------




L/C ISSUERS:


Bank of America, N.A.
Trade Operations-Los Angeles #22621
1000 W. Temple Street,7th Floor
Mail Code: CA9-705-05
Los Angeles, CA 90012-1514

Attention:    Sandra Leon, Vice President, Senior Operations Consultant
Standby Letters of Credit – Los Angeles
Telephone:     (213) 417-9524
Telecopier:     (213) 457-8841
Electronic Mail: Sandra.Leon@baml.com


with a copy to:

Bank of America, N.A.
333 S. Hope Street, 24th Floor
Mail Code: CA9-193-24-05
Los Angeles, CA 90071


Attention:     Arthur Ng
Telephone:     (415) 913-4771
Facsimile:     (415) 913-2355
Electronic Mail: arthur.ng@baml.com


BNP Paribas
c/o BNP Paribas RCC, Inc.
Trade Finance
525 Washington Blvd.
Jersey City, NJ 07310

Attention: Maria Albuquerque
Telephone: (201) 850-6761
Facsimile: (201) 850-4021
Electronic Mail: maria.albuquerque@americas.bnpparibas.com    
sftfs.support@americas.bnpparibas.com


Wells Fargo Bank, N.A.
1700 Lincoln St., 5th Floor
Denver, CO 80203


Schedule 10.02

    Page 5    
sf-3344711

--------------------------------------------------------------------------------




Attention:    Wendy Watt, LSS
Telephone:    (303) 863-5477
Facsimile:    (303) 863-2729
Electronic Mail: denlclnsvmembersyndication@wellsfargo.com
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
International Operations Department
SBLC Group
1251 Avenue of the Americas
New York, NY 10020


Attention:     Thomas Tillotson, Supervisor
Telephone:    (201) 413-8842
Facsimile:    (201) 521-2312
Electronic Mail: iod_sblc@us.mufg.jp


SWING LINE LENDER:
Bank of America, N.A.
Mail Code: NC1-001-04-39
101 N Tryon Street
Charlotte, NC 28280


Attention: Lynne Barrett Cole
Telephone: (980) 387-3614
Facsimile: (704) 409-0003
Electronic Mail: lynne.b.cole@baml.com

Account No. (for U.S. Dollars): 1366212250600
Ref: Jacobs Engineering, Attn: Credit Services
ABA# 026009593





Schedule 10.02

    Page 6    
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 7, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):
A Borrowing of Tranche [1][2] Loans
A conversion or continuation of Tranche [1][2] Loans



1.    On      (a Business Day).
2.    In the amount of     .
3.    Comprised of         .

        [Type of Committed Loan requested]
4.    In the following currency: ________________________
5.    For Eurocurrency Rate Loans: with an Interest Period of      months.
6.    On behalf of ____________________________ [insert name of applicable
Designated Borrower].
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01(a) of the Agreement, with the provisos to the
first sentence of Section 2.01(b) of the Agreement and with Section 2.01(c) of
the Agreement.
JACOBS ENGINEERING GROUP INC.
By:     
Name:     
Title:     

A-1    
Form of Committed Loan Notice
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT B


[RESERVED]





B-1    
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 7, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On      (a Business Day).
2.    In the amount of U.S.$    .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
JACOBS ENGINEERING GROUP INC.
By:     
Name:     
Title:     



C-1    
Form of Swing Line Loan Notice
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF NOTE
(TRANCHE 1 LOANS)
[        , 20__]
FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”) hereby promises to pay to _____________________
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Tranche 1 Loan
from time to time made by the Lender to such Borrower under that certain Amended
and Restated Credit Agreement, dated as of February 7, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Jacobs Engineering Group Inc., a Delaware corporation, the
Designated Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan made to such Borrower from the date of such Tranche 1 Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Tranche 1 Loan is denominated and in Same Day
Funds at the Administrative Agent’s Office for such currency. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Company Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Tranche 1 Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



D - 1    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK
JACOBS ENGINEERING GROUP INC.
By:     
Name:     
Title:     




JACOBS NEDERLAND B.V.
By:     
Name:     
Title:     


JACOBS ENGINEERING SINGAPORE PTE LTD


By:     
Name:     
Title:     


JACOBS CANADA INC.


By:     
Name:     
Title:     



D - 2    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




JACOBS FRANCE S.A.S.


By:     
Name:     
Title:     


JACOBS ENGINEERING ESPAÑA, S.L.


By:     
Name:     
Title:     



D - 3    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS AUSTRALIA PTY
LIMITED under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

D - 4    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS E&C AUSTRALIA PTY. LTD.
under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

D - 5    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS AUSTRALIA HOLDINGS COMPANY PTY. LTD.
under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

D - 6    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for SINCLAIR KNIGHT MERZ PTY LIMITED
under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney





D - 7    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Borrower
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   






D - 8    
Form of Note (Tranche 1 Loans)
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF NOTE
(TRANCHE 2 LOANS)
[        , 20__]
FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”) hereby promises to pay to _____________________
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Tranche 2 Loan
from time to time made by the Lender to such Borrower under that certain Amended
and Restated Credit Agreement, dated as of February 7, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Jacobs Engineering Group Inc., a Delaware corporation, the
Designated Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan made to such Borrower from the date of such Tranche 2 Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Tranche 2 Loan is denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Company Guaranty. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Tranche 2 Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



E - 1
Form of Note (Tranche 2 Loans)
sf-3344711

--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK
JACOBS ENGINEERING GROUP INC.
By:     
Name:     
Title:     


JACOBS NEDERLAND B.V.
By:     
Name:     
Title:     


JACOBS ENGINEERING SINGAPORE PTE LTD


By:     
Name:     
Title:     


JACOBS CANADA INC.


By:     
Name:     
Title:     



E - 2
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




JACOBS ENGINEERING ESPAÑA, S.L.


By:     
Name:     
Title:     

E - 3
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS AUSTRALIA PTY
LIMITED under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

E - 4
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS E&C AUSTRALIA PTY. LTD.
under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

E - 5
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for JACOBS AUSTRALIA HOLDINGS COMPANY PTY. LTD.
under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

E - 6
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




Each person who executes this Note on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.
SIGNED for SINCLAIR KNIGHT MERZ PTY LIMITED
under power of attorney in the
presence of:    _____________________________
Signature of attorney




____________________________________        _____________________________
Signature of witness    Name






____________________________________        _____________________________
Name    Date of power of attorney

E - 7
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Borrower
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   










E - 8
Form of Note (Tranche 2Loans)
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 7, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and

F - 1
Form of Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




[select one:]
[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_________ ___________________, _______.
JACOBS ENGINEERING GROUP INC.
By:     
Name:     
Title:     

F - 2
Form of Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
(U.S.$ in 000’s)
I.
Section 7.12(a) – Consolidated Net Worth.

A.
Actual Consolidated Net Worth at Statement Date:

1.
Shareholders’ Equity:    U.S.$    

2.
Amount attributable to preferred stock that is mandatorily redeemable, or
redeemable at the option of the holders thereof, at any time prior to the date
that is one year after the Maturity Date:    U.S.$    

3.
Consolidated Net Worth (Line I.A.1 less Line I.A.2):    U.S.$    

B.
50% of Consolidated Net Income earned after September 30, 2011 (no reduction for
losses):    U.S.$    

C.
100% of increases in Shareholders’ Equity after September 30, 2011, from
issuance and sale of capital stock or other equity interests of the Company or
any Subsidiary (other than proceeds received from (i) issuances to the Company
or a wholly-owned Subsidiary or (ii) any issue of new shares of the Company’s or
its Subsidiaries’ common stock in connection with an employee stock option
plan), including upon any conversion of debt securities of the Company into such
capital stock or other equity interests:     U.S.$    

D.
100% of any decreases in Shareholders’ Equity of the Company after September 30,
2011, by reason of any repurchase of shares of capital stock of the Company
(i) that are intended to be used to satisfy the Company’s or a Subsidiary’s
obligations under an employee stock or option plan, or (ii) in an aggregate
number that does not exceed the number of shares issued for that purpose in the
six months prior to any such repurchase:    U.S.$    

E.
Minimum required Consolidated Net Worth
(Lines I.B + (I.C – I.D) plus U.S.$2,650,000,000):    U.S.$    


F - 3
Form of Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




F.
Excess (deficient) for covenant compliance (Line I.A – I.E):    U.S.$    

II.
Section 7.12(b) – Consolidated Leverage Ratio.  

A.
Consolidated Funded Indebtedness ((i) including the aggregate undrawn stated
amount of all Financial Credits and all payment and reimbursement obligations
due in respect thereof and (ii) excluding the aggregate undrawn stated amount of
all Performance Credits, but including all payment and reimbursement obligations
due in respect thereof) at Statement Date:                    U.S.$    

B.
Consolidated EBITDA for four consecutive fiscal quarters ending on the date
above (“Subject Period”):    

1.
Consolidated Net Income for Subject Period (excluding (i) any extraordinary
gains and extraordinary losses, (ii) non-cash restructuring charges, but only to
the extent that no cash payments will be made (or required to be made) in a
future period in respect of such non-cash restructuring charges, and
(iii) non-cash impairment charges):            U.S.$    

2.
Consolidated Interest Charges for Subject Period:    U.S.$    

3.
Provision for income taxes for Subject Period:    U.S.$    

4.
Depreciation expenses for intangibles for Subject Period:    U.S.$    

5.
Amortization expenses for intangibles for Subject Period:    U.S.$    

6.
Consolidated EBITDA (Lines II.B.1 + 2 + 3 + 4 + 5):     U.S.$    

C.
Consolidated Leverage Ratio (Line II.A ÷ Line II.B.6):         to 1

Maximum permitted:
3.0 to 1.0

III.
Applicable Rate Determination - Consolidated Leverage Ratio

A.    Consolidated Funded Indebtedness ((i) excluding the aggregate undrawn
stated amount of all Financial Credits but including all payment and
reimbursement obligations due in respect thereof and (ii) excluding the
aggregate undrawn stated amount of all Performance Credits, but including all
payment and

F - 4
Form of Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




reimbursement obligations due in respect thereof) at Statement
Date:        U.S.$        
B.    Consolidated EBITDA for Subject Period (Line II.B.6.
above):    U.S.$        
C.    Consolidated Leverage Ratio (Line III.A ÷ Line III.B)         to 1



F - 5
Form of Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT G
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

G - 1    
Form of Assignment and Assumption
sf-3344711

--------------------------------------------------------------------------------






3.    Borrower(s):    ______________________________


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of February
7, 2014, among Jacobs Engineering Group Inc., a Delaware corporation, the
Designated Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender



6.    Assigned Interest[s]:






Assignor[s]






Assignee[s]




Facility
Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans




CUSIP
 Number
 
 
 
 
 
 
 
 
 
____________
U.S.$________________
U.S.$_________
____________%
 
 
 
____________
U.S.$________________
U.S.$_________
____________%
 
 
 
____________
U.S.$________________
U.S.$_________
____________%
 

[7.    Trade Date:    __________________]
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]


[NAME OF ASSIGNOR]


By: _____________________________
Title:


[NAME OF ASSIGNOR]


By: _____________________________
Title:

G - 2    
Form of Assignment and Assumption
sf-3344711

--------------------------------------------------------------------------------






ASSIGNEE[S]


[NAME OF ASSIGNEE]


By: _____________________________
Title:


[NAME OF ASSIGNEE]


By: _____________________________
Title:




[Consented to and] Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]


[___________________________]


By: _________________________________
Title:

G - 3    
Form of Assignment and Assumption
sf-3344711

--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will

G - 4    
Form of Assignment and Assumption
sf-3344711

--------------------------------------------------------------------------------




perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





G - 5    
Form of Assignment and Assumption
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT H




FORM OF ADMINISTRATIVE QUESTIONNAIRE




[SEE ATTACHMENT HERETO]





H - 1    
Form of Administrative Questionnaire
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT I




FORM OF COMPANY GUARANTY




[SEE ATTACHMENT HERETO]

I - 1    
Form of Company Guaranty
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT J




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Credit Agreement,
dated as of February 7, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Jacobs Engineering Group Inc., a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders and L/C
Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Material Subsidiary of the Company.
The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.
Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the

J - 1    
Form of Designated Borrower Request and Assumption Agreement
sf-3344711

--------------------------------------------------------------------------------




Credit Agreement as a Borrower. Effective as of the date of the Designated
Borrower Notice for the Designated Borrower, the Designated Borrower confirms
its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.
The parties hereto hereby request that the Designated Borrower be entitled to
receive Tranche [__] Loans [and Tranche __ Loans] under the Credit Agreement,
and understand, acknowledge and agree that neither the Designated Borrower nor
the Company on its behalf shall have any right to request any Loans for its
account unless and until the date five Business Days after the effective date
designated by the Administrative Agent in a Designated Borrower Notice delivered
to the Company and the Lenders pursuant to Section 2.14 of the Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[DESIGNATED BORROWER]


By: ________________________________
Title: _______________________________
JACOBS ENGINEERING GROUP INC.


By:      
Title:      







J - 2    
Form of Designated Borrower Request and Assumption Agreement
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT K




FORM OF DESIGNATED BORROWER NOTICE


Date: ___________, _____
To:    Jacobs Engineering Group Inc.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Credit Agreement, dated as of February 7,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Jacobs Engineering
Group Inc., a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Designated Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a
Designated Borrower and may receive Tranche [__] Loans [and Tranche __ Loans]
for its account on the terms and conditions set forth in the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________________________
Title:________________________________







K - 1    
Form of Designated Borrower Notice
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT L






OPINION MATTERS


The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion on behalf of each Borrower:
•Section 5.01(a), (b) and (c)
•Section 5.02
•Section 5.03
•Section 5.04
•Section 5.14(c)
Additionally, if as of the Closing Date, any Foreign Subsidiary shall have been
designated as a Designated Borrower pursuant to the Credit Agreement, the legal
opinion on behalf of such Foreign Subsidiary should cover such additional
matters as the Administrative Agent shall reasonably request.





L - 1    
Opinion Matters
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT M




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jacobs Engineering Group Inc., a Delaware
corporation, the Designated Borrowers from time to time party thereto and each
Lender and L/C Issuer from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form [W-8BEN] [W-8BEN-E]. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



M - 1
Form of U.S. Tax Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT M




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jacobs Engineering Group Inc., a Delaware
corporation, the Designated Borrowers from time to time party thereto and each
Lender and L/C Issuer from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form [W-8BEN] [W-8BEN-E]. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



M - 2
Form of U.S. Tax Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT M




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jacobs Engineering Group Inc., a Delaware
corporation, the Designated Borrowers from time to time party thereto and each
Lender and L/C Issuer from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form [W-8BEN]
[W-8BEN-E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form [W-8BEN]
[W-8BEN-E] from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]



M - 3
Form of U.S. Tax Compliance Certificate
sf-3344711

--------------------------------------------------------------------------------




EXHIBIT M
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 7, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Jacobs Engineering Group Inc., a Delaware
corporation, the Designated Borrowers from time to time party thereto and each
Lender and L/C Issuer from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form [W-8BEN] [W-8BEN-E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form
[W-8BEN] [W-8BEN-E] from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]

M - 4
Form of U.S. Tax Compliance Certificate
sf-3344711